UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	October 1, 2014 – September 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Master Intermediate Income Trust Annual report 9 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Summary of dividend reinvestment plans 17 Trustee approval of management contract 19 Financial statements 24 Federal tax information Shareholder meeting results About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: As we turn the page on the first three quarters of 2015, we look toward the final weeks of the year and early 2016. Global stock markets corrected during the summer months, as the S&P 500 Index dropped by more than 10% below its 52-week high over several volatile trading days, and major indexes abroad fell at the same time. The major triggering event was an unexpected decision by the People’s Bank of China to devalue its currency by a modest amount. The move prompted concern that China’s economy might be weaker than thought and could pose risks to the world economy. The U.S. economy may continue to feel some effects from weaker growth abroad. Certain companies in the S&P 500, for example, may find overseas earnings crimped by reduced demand and a strong dollar. However, there are still a number of bright spots. U.S. gross domestic product growth reached a rate of 3.9% during the second quarter, the unemployment rate has fallen since the start of the year, and consumer confidence has risen in recent months. The United States and other regions of the world might continue on different paths in the months to come, shaping a complex array of investment opportunities and risks. You may find it reassuring to know that Putnam’s experienced portfolio managers have a global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended September 30, 2015, as well as an outlook for the coming months. The recent upswing in volatility may prompt you to consult with your financial advisor, whose experience and knowledge can help you gain perspective on market movements and keep you on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. 4 Master Intermediate Income Trust Interview with your fund’s portfolio manager Bill, could you summarize some of the key developments influencing the bond market during the 12months ended September30, 2015? Interest rates were volatile during the past 12months, but ended lower than where they started, partly driven by periods of strong demand for longer-maturity U.S. Treasuries and other government securities. The yield on the benchmark 10-year U.S. Treasury began the period at 2.44%, moved lower through January, trended higher until late June, then generally declined over the remainder of the period. At period-end, the 10-year yield was 2.04%. The early-period rate volatility was not surprising, given that the Federal Reserve had just ended its bond-buying program in October2014 and the European Central Bank [ECB] officially announced its version of quantitative easing in January2015. Market volatility was further fueled at various points during the period by unsteady commodity prices, uncertainty about the timing of a Fed rate increase, and concern about weak economic data overseas. Uncertainty over Greece’s ability to secure a deal with its international creditors caused broad swings in global financial markets in June, and bonds suffered across the board. The negative effects caused by this lack of clarity lingered until August when eurozone finance ministers approved an €86 billion [$96 billion] bailout package for Greece. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/15. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on pages 14–15. Master Intermediate Income Trust 5 The bailout marked the end of six months of turbulent negotiations between the country and its creditors, other eurozone countries, and the International Monetary Fund. We saw a broad retreat from risk assets during the final three months of the period, resulting from concerns about the pace of growth in China and elsewhere overseas. China surprised the financial markets with its mid-August decision to weaken the yuan. Uncertainty about the strength of demand from the world’s second-largest economy and biggest importer of raw materials deepened a selloff in commodities. Investor anxieties were compounded in September when the Fed opted not to raise its target for short-term interest rates, citing concerns about the potential impact of international developments on U.S. economic growth. Within what turned out to be a relatively risk-averse environment overall, U.S. government bonds generated the best returns while high-yield bonds, emerging-market debt, and other areas of the global markets carrying greater risk fared the worst. Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Master Intermediate Income Trust The fund lagged its benchmark by a significant margin during the period. What factors hampered its relative performance? It’s important to point out that a substantial portion of the fund’s benchmark is composed of U.S. Treasuries and government-agency securities, both of which were among the best-performing market sectors during the period. Our strategy of investing in a variety of out-of-benchmark sectors — such as high-yield debt and various securitized bonds — which has served the fund well over the long term, did not work as well during the annual reporting period. That said, our biggest overall detractor was the fund’s interest-rate and yield-curve positioning in the United States. The portfolio was defensively positioned for a rising-rate environment, resulting in an overall duration — a key measure of interest-rate This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 9/30/15. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Master Intermediate Income Trust 7 sensitivity — that was moderately negative. Unfortunately, because rates generally moved lower during the period, this positioning worked against the fund’s performance. Outside the United States, a swap with a long-duration position in Germany, combined with an allocation to Greek government debt, also hampered performance. Greek bonds rallied strongly during the latter months of the period following the approval of the country’s bailout package, but that late-period surge was not enough to fully offset the earlier underperformance of these holdings. Our long-duration German exposure hurt results in April and May when rates were rising in that country. Elsewhere, holdings of high-yield bonds also weighed on the fund’s results. This asset class struggled due to concerns about declining prices for oil and other commodities, slowing growth in China potentially affecting the U.S. economy, uncertainty about Fed monetary policy, and the general risk-off sentiment during much of the period. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Cash positions may represent collateral used to cover certain derivative contracts. 8 Master Intermediate Income Trust Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], modestly detracted. In January, the Obama administration announced that the Federal Housing Administration would reduce the annual mortgage insurance premiums it charges to borrowers making small down payments. Investors reacted to this development by pricing in the possibility of faster mortgage prepayment speeds, which dampened the returns of existing prepayment-sensitive mortgage-backed securities. What’s more, this announcement came as Treasury yields were sharply declining, compounding the negatives for IO CMOs. IO CMOs rebounded as interest rates rose in May and June, then traded lower again during the final three months of the period. Even though mortgage refinancing activity remained subdued, IO CMO yield spreads are sensitive to interest-rate movements, and lower rates across the yield curve caused them to underperform during the latter months of the period. IO CMOs were also hurt by an overall flight from risk by investors. Turning to the positive side, which investments aided the fund’s performance? Our active currency strategy was the biggest contributor, as short positions in the Canadian dollar, the Norwegian krone, and the euro — all of which weakened versus the U.S. dollar — worked well and bolstered the fund’s performance. Our mortgage credit investments, specifically positions in subordinated mezzanine commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS], were further contributors. Mezzanine CMBS benefited from supportive commercial real estate fundamentals and an improving U.S. economy. Non-agency RMBS, meanwhile, ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Master Intermediate Income Trust 9 were helped by a strengthening housing market, coupled with solid investor demand amid shrinking supply. An allocation to emerging-market debt, specifically holdings in Argentina, also modestly helped performance. Argentina’s sovereign bonds rallied on indications that the country was close to reaching a settlement with its holdout creditors. The contribution from our Argentina position was partially offset by holdings in Venezuela, as lower commodity prices negatively affected the Venezuelan economy and sapped investor demand for the country’s bonds. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s curve positioning. In addition, we employed interest-rate swaps to gain exposure to rates in various countries. We also utilized options to hedge the fund’s interest-rate risk, to isolate the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. Additionally, we used total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. We employed credit default swaps to hedge the fund’s credit and market risks, and to gain exposure to specific sectors and securities. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months, and how are you positioning the fund? The recent and significant selloffs in asset markets around the world have raised concern that global growth is weakening. While market deterioration is unsettling, we don’t believe the recent downturns portend a slowdown in U.S. growth. In our view, the U.S. economy is returning to a more normal expansion following years of positive but tepid growth. The nation’s gross domestic product, the broadest measure of economic output, grew at a 3.9% seasonally adjusted annual rate in the second quarter, after a paltry 0.6% pace in the first quarter. Unemployment is at its lowest level since early 2008. And recent data indicate that consumer spending, a major growth driver, is improving. Given what we see as a normalizing growth backdrop in the United States, we think policy interest rates are too low. Consequently, we believe the Fed is likely to begin raising the federal funds rate in the near future. In light of our expectations for stronger growth and higher U.S. interest rates, we plan to keep the portfolio’s duration modestly negative. We think the recent volatility in risk assets has created attractive entry points in various market sectors. As a result, as of period-end we were finding good opportunities in several areas of the market, including high-yield bonds and mezzanine CMBS. Additionally, we continued to find prepayment risk attractive, given the prospect of higher interest rates, and were seeking opportunities in IO CMOs. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary 10 Master Intermediate Income Trust in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges, and as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Master Intermediate Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2015, the end of its most recent fiscal year. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 9/30/15 NAV Market price Annual average Life of fund (since 4/29/88) 6.25% 6.08% 10 years 55.21 63.31 Annual average 4.49 5.03 5 years 17.76 0.02 Annual average 3.32 0.00 3 years 9.97 4.93 Annual average 3.22 1.62 1 year –5.62 –4.37 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 9/30/15 Citigroup Barclays Non-U.S. World Lipper Closed-end Government/Credit Government JPMorgan Global General Bond Funds Bond Index Bond Index High Yield Index† category average* Annual average Life of fund (Since 4/29/88) 6.66% 5.41% — 7.04% 10 years 56.94 33.31 102.91% 97.68 Annual average 4.61 2.92 7.33 6.70 5 years 16.46 –6.41 35.44 40.29 Annual average 3.09 –1.32 6.25 6.74 3 years 4.83 –13.14 10.33 15.55 Annual average 1.59 –4.59 3.33 4.85 1 year 2.73 –7.01 –4.23 –1.04 Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/15, there were 28, 22, 19, 17, and 4 funds, respectively, in this Lipper category. † The JPMorgan Global High Yield Index was introduced on 12/31/93, which post-dates the fund’s inception. 12 Master Intermediate Income Trust Fund price and distribution information For the 12-month period ended 9/30/15 Distributions Number 12 Income $0.312000 Capital gains — Total Share value NAV Market price 9/30/14 $5.65 $5.03 9/30/15 $5.03 $4.51 Current rate (end of period) NAV Market price Current dividend rate* 6.20% 6.92% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Master Intermediate Income Trust 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Global High Yield Index is an unmanaged index that is designed to mirror the investable universe of the U.S. dollar global 14 Master Intermediate Income Trust high-yield corporate debt market, including domestic (U.S.) and international (non-U.S.) issues. International issues are composed of both developed and emerging markets. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2015, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2015, up to 10% of the fund’s common shares outstanding as of October 7, 2015. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2015, Putnam employees had approximately $476,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Master Intermediate Income Trust 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Master Intermediate Income Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent Master Intermediate Income Trust 17 distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 18 Master Intermediate Income Trust Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and Master Intermediate Income Trust 19 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fifth quintile in total expenses as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability 20 Master Intermediate Income Trust of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding Master Intermediate Income Trust 21 the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper General Bond Funds (closed-end)) for the one-year, three-­year and five-year periods ended December 31, 2014 (the first quartile representing the best-­performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 3rd Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2014, there were 28, 22 and 18 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year and five-year periods ended December 31, 2014 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s positioning to take advantage of flat or rising interest rates in the United States at a time when interest rates continued to decline, as well as the fund’s exposure to Greek bonds, which declined during the period as concerns about the country’s political stability resurfaced. The Trustees also noted Putnam Management’s view that the fund’s underperformance over the five-year period was attributable largely to its relative emphasis on shorter duration investments in 2011 (which reduced the fund’s sensitivity to interest rate changes but detracted from performance). The Trustees observed that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns 22 Master Intermediate Income Trust about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. Master Intermediate Income Trust 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Master Intermediate Income Trust Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Master Intermediate Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Master Intermediate Income Trust (the fund), including the fund’s portfolio, as of September 30, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Master Intermediate Income Trust as of September 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 12, 2015 Master Intermediate Income Trust 25 The fund’s portfolio 9/30/15 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (86.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.4%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, October 1, 2045 $9,000,000 $9,427,500 U.S. Government Agency Mortgage Obligations (82.7%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, October 1, 2045 3,000,000 3,351,563 4 1/2s, TBA, November 1, 2045 3,000,000 3,248,438 4 1/2s, TBA, October 1, 2045 3,000,000 3,252,188 4s, TBA, November 1, 2045 1,000,000 1,063,750 4s, TBA, October 1, 2045 1,000,000 1,066,563 3 1/2s, TBA, November 1, 2045 22,000,000 22,866,250 3 1/2s, TBA, October 1, 2045 30,000,000 31,289,064 3s, TBA, November 1, 2045 81,000,000 81,772,031 3s, TBA, October 1, 2045 81,000,000 82,075,777 Total U.S. government and agency mortgage obligations (cost $238,463,986) MORTGAGE-BACKED SECURITIES (48.1%)* Principal amount Value Agency collateralized mortgage obligations (16.1%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.774s, 2032 $181,184 $260,322 IFB Ser. 3408, Class EK, 24.962s, 2037 71,144 111,947 IFB Ser. 2979, Class AS, 23.516s, 2034 13,083 14,865 IFB Ser. 3072, Class SM, 23.039s, 2035 115,122 173,133 IFB Ser. 3072, Class SB, 22.893s, 2035 103,130 154,520 IFB Ser. 3249, Class PS, 21.593s, 2036 74,779 110,130 IFB Ser. 319, Class S2, IO, 5.793s, 2043 1,388,714 353,469 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,117,956 407,495 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,149,023 201,309 Ser. 4462, IO, 4s, 2045 1,846,232 360,440 Ser. 4462, Class KI, IO, 4s, 2045 5,766,153 1,057,513 Ser. 4193, Class PI, IO, 4s, 2043 2,731,995 442,430 Ser. 4062, Class DI, IO, 4s, 2039 5,762,666 668,408 Ser. 304, Class C53, IO, 4s, 2032 1,457,770 240,197 Ser. 303, Class C19, IO, 3 1/2s, 2043 5,184,836 1,019,245 Ser. 304, Class C22, IO, 3 1/2s, 2042 1,859,601 364,050 Ser. 4122, Class AI, IO, 3 1/2s, 2042 3,472,857 462,911 Ser. 4122, Class CI, IO, 3 1/2s, 2042 3,171,364 422,724 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,613,959 220,273 Ser. 4379, Class CI, 3 1/2s, 2033 4,050,727 519,182 Ser. 304, IO, 3 1/2s, 2027 2,806,520 309,896 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,079,355 223,822 Ser. 4165, Class TI, IO, 3s, 2042 6,944,866 835,467 Ser. 4183, Class MI, IO, 3s, 2042 2,942,331 349,549 Ser. 4210, Class PI, IO, 3s, 2041 2,100,919 194,909 Ser. 4437, Class DI, IO, 3s, 2032 3,740,138 408,460 26 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 304, Class C45, IO, 3s, 2027 $2,620,465 $273,673 FRB Ser. T-57, Class 1AX, IO, 0.384s, 2043 2,010,368 21,561 Ser. 3326, Class WF, zero%, 2035 1,594 1,315 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.737s, 2036 115,467 226,054 IFB Ser. 07-53, Class SP, 23.489s, 2037 97,267 152,450 IFB Ser. 08-24, Class SP, 22.572s, 2038 97,350 143,037 IFB Ser. 05-75, Class GS, 19.668s, 2035 82,879 115,324 IFB Ser. 05-83, Class QP, 16.89s, 2034 126,277 166,880 IFB Ser. 13-41, Class SP, IO, 6.006s, 2040 1,378,602 193,225 IFB Ser. 13-18, Class SB, IO, 5.956s, 2041 1,664,410 273,296 IFB Ser. 13-128, Class CS, IO, 5.706s, 2043 3,113,993 784,944 Ser. 374, Class 6, IO, 5 1/2s, 2036 191,627 33,447 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.194s, 2025 286,000 283,432 Ser. 12-132, Class PI, IO, 5s, 2042 2,686,795 515,300 Ser. 10-13, Class EI, IO, 5s, 2038 2,446 4 Ser. 378, Class 19, IO, 5s, 2035 578,726 112,852 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.744s, 2025 313,000 310,903 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 821,351 192,828 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 5,997,629 950,744 Ser. 409, Class 81, IO, 4 1/2s, 2040 2,847,377 530,250 Ser. 409, Class 82, IO, 4 1/2s, 2040 3,050,361 569,856 Ser. 366, Class 22, IO, 4 1/2s, 2035 194,264 11,873 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,131,700 137,773 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.194s, 2025 853,000 812,632 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.194s, 2025 325,000 310,589 Ser. 418, Class C24, IO, 4s, 2043 2,449,193 503,692 Ser. 13-41, Class IP, IO, 4s, 2043 2,130,575 360,110 Ser. 13-44, Class PI, IO, 4s, 2043 2,074,594 309,811 Ser. 13-60, Class IP, IO, 4s, 2042 1,570,561 261,687 Ser. 12-96, Class PI, IO, 4s, 2041 1,545,480 242,563 Ser. 406, Class 2, IO, 4s, 2041 1,306,542 232,564 Ser. 406, Class 1, IO, 4s, 2041 924,307 169,425 Ser. 409, Class C16, IO, 4s, 2040 2,028,504 363,189 Ser. 418, Class C15, IO, 3 1/2s, 2043 5,393,454 1,076,478 Ser. 12-145, Class TI, IO, 3s, 2042 3,276,636 315,540 Ser. 13-35, Class IP, IO, 3s, 2042 2,757,201 291,768 Ser. 13-53, Class JI, IO, 3s, 2041 2,317,881 274,020 Ser. 13-23, Class PI, IO, 3s, 2041 2,575,914 221,864 FRB Ser. 03-W10, Class 1, IO, 0.858s, 2043 377,642 9,441 Ser. 99-51, Class N, PO, zero%, 2029 14,303 12,873 Master Intermediate Income Trust 27 MORTGAGE-BACKED SECURITIES (48.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.934s, 2043 $1,196,158 $221,158 IFB Ser. 12-77, Class MS, IO, 5.884s, 2042 1,447,089 376,229 IFB Ser. 11-70, Class SM, IO, 5.681s, 2041 2,024,257 363,577 IFB Ser. 11-70, Class SH, IO, 5.681s, 2041 2,149,106 393,351 Ser. 14-36, Class WI, IO, 5 1/2s, 2044 2,132,628 465,297 Ser. 14-122, Class IC, IO, 5s, 2044 1,718,278 335,837 Ser. 13-22, Class IE, IO, 5s, 2043 2,032,152 386,485 Ser. 13-22, Class OI, IO, 5s, 2043 1,910,931 362,511 Ser. 13-3, Class IT, IO, 5s, 2043 1,707,954 324,103 Ser. 13-6, Class IC, IO, 5s, 2043 1,484,275 293,159 Ser. 12-146, IO, 5s, 2042 1,499,402 301,920 Ser. 13-6, Class CI, IO, 5s, 2042 1,100,623 204,859 Ser. 13-130, Class IB, IO, 5s, 2040 1,237,361 117,641 Ser. 13-16, Class IB, IO, 5s, 2040 1,377,958 76,955 Ser. 11-41, Class BI, IO, 5s, 2040 846,110 73,495 Ser. 10-35, Class UI, IO, 5s, 2040 870,985 165,951 Ser. 10-20, Class UI, IO, 5s, 2040 1,636,830 295,448 Ser. 10-9, Class UI, IO, 5s, 2040 7,328,340 1,389,842 Ser. 09-121, Class UI, IO, 5s, 2039 3,470,819 683,821 Ser. 15-79, Class GI, IO, 5s, 2039 1,398,345 284,913 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 3,138,405 565,111 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,096,506 196,395 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 720,457 115,842 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 581,209 38,418 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 204,073 27,766 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,071,679 540,646 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,894,522 494,940 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 3,185,825 554,334 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,957,079 333,300 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,270,822 296,013 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 694,038 70,556 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 2,238,979 203,635 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 725,056 38,493 Ser. 15-53, Class MI, IO, 4s, 2045 3,034,627 700,067 Ser. 15-40, IO, 4s, 2045 3,403,537 824,235 Ser. 14-174, IO, 4s, 2044 2,561,933 505,423 Ser. 14-4, Class IC, IO, 4s, 2044 1,610,118 303,829 Ser. 13-165, Class IL, IO, 4s, 2043 1,281,297 220,050 Ser. 12-56, Class IB, IO, 4s, 2042 1,253,945 215,223 Ser. 12-47, Class CI, IO, 4s, 2042 3,108,787 524,829 Ser. 12-41, Class IP, IO, 4s, 2041 3,537,875 610,202 Ser. 13-76, IO, 3 1/2s, 2043 5,679,113 716,931 Ser. 13-28, IO, 3 1/2s, 2043 1,826,104 241,317 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 2,687,940 365,318 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,864,644 507,003 Ser. 13-14, IO, 3 1/2s, 2042 5,491,829 721,462 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,881,288 394,506 28 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-140, Class IC, IO, 3 1/2s, 2042 $3,216,311 $652,834 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 1,700,042 364,268 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 5,713,186 845,152 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 3,048,859 408,852 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 2,711,000 443,926 Ser. 14-44, Class IA, IO, 3 1/2s, 2028 4,112,869 467,757 Ser. 15-H20, Class CI, IO, 2.251s, 2065 5,528,898 675,562 Ser. 15-H15, Class BI, IO, 2.208s, 2065 3,454,659 438,310 Ser. 15-H20, Class AI, IO, 1.833s, 2065 5,389,100 649,225 FRB Ser. 15-H08, Class CI, IO, 1.792s, 2065 3,027,073 354,735 Ser. 13-H08, Class CI, IO, 1.667s, 2063 5,702,641 463,340 Ser. 06-36, Class OD, PO, zero%, 2036 4,002 3,464 Commercial mortgage-backed securities (19.5%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 918,000 924,348 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.499s, 2051 69,718,877 461,748 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.695s, 2045 600,000 600,693 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 20,353 20,058 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566s, 2045 1,335,000 1,326,869 Ser. 05-PWR7, Class D, 5.304s, 2041 441,000 440,356 Ser. 05-PWR7, Class B, 5.214s, 2041 697,000 696,303 Ser. 05-PWR9, Class C, 5.055s, 2042 401,000 401,000 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.603s, 2039 850,000 848,198 FRB Ser. 06-PW14, Class XW, IO, 0.837s, 2038 16,232,415 52,755 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.325s, 2044 507,000 493,856 FRB Ser. 07-CD5, Class XS, IO, 0.284s, 2044 24,846,461 62,895 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.76s, 2047 409,000 428,415 FRB Ser. 11-C2, Class F, 5 1/4s, 2047 900,000 877,456 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 301,000 296,182 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class D, 4.604s, 2046 207,000 194,703 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.959s, 2046 1,443,000 1,465,499 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.989s, 2049 962,000 963,055 Ser. 06-C8, Class AJ, 5.377s, 2046 1,374,000 1,369,891 Master Intermediate Income Trust 29 MORTGAGE-BACKED SECURITIES (48.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.82s, 2044 $145,000 $149,568 FRB Ser. 13-CR11, Class D, 5.338s, 2046 290,000 283,432 FRB Ser. 13-LC6, Class D, 4.429s, 2046 182,000 170,237 Ser. 12-LC4, Class E, 4 1/4s, 2044 392,000 352,251 Ser. 13-LC13, Class E, 3.719s, 2046 574,000 436,253 Ser. 14-CR18, Class E, 3.6s, 2047 592,000 433,746 FRB Ser. 07-C9, Class AJFL, 0.893s, 2049 241,000 236,472 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.918s, 2039 19,980,334 113,694 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 633,282 316,641 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.945s, 2050 356,000 304,118 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.582s, 2044 144,000 151,945 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, Class X, IO, 0.966s, 2020 2,013,537 30,767 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class D, 4.986s, 2042 803,000 803,633 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.678s, 2048 2,843,000 2,693,743 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.464s, 2044 865,000 867,163 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 236,036 236,553 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 1.057s, 2041 4,647,962 108,054 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.558s, 2046 407,000 382,043 FRB Ser. 05-GG4, Class XC, IO, 0.713s, 2039 5,759,939 24,768 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class E, 5.493s, 2046 662,000 633,347 FRB Ser. 14-GC18, Class D, 5.113s, 2047 1,440,000 1,321,579 Ser. 11-GC3, Class E, 5s, 2044 577,000 552,405 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.47s, 2047 407,000 331,812 FRB Ser. 14-C25, Class D, 4.098s, 2047 988,000 840,998 Ser. 14-C25, Class E, 3.332s, 2047 788,000 558,928 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 965,500 989,329 FRB Ser. 06-LDP6, Class B, 5.749s, 2043 793,000 789,907 Ser. 06-LDP8, Class B, 5.52s, 2045 199,000 198,449 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 847,000 848,800 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.379s, 2051 488,000 496,874 FRB Ser. 07-CB20, Class C, 6.379s, 2051 410,000 391,575 FRB Ser. 11-C3, Class F, 5.734s, 2046 410,000 425,398 FRB Ser. 13-C13, Class D, 4.191s, 2046 235,000 217,041 Ser. 13-C13, Class E, 3.986s, 2046 763,000 629,310 30 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 13-C10, Class E, 3 1/2s, 2047 $808,000 $651,490 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 541,000 432,800 FRB Ser. 07-CB20, Class X1, IO, 0.455s, 2051 46,647,485 263,885 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 F 318,695 334,603 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.953s, 2039 1,837,000 1,838,653 Ser. 06-C3, Class AJ, 5.72s, 2039 470,000 471,875 Ser. 06-C6, Class E, 5.541s, 2039 750,000 747,308 FRB Ser. 06-C6, Class C, 5.482s, 2039 1,200,000 1,140,000 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 06-C6, Class XCL, IO, 0.855s, 2039 17,344,158 99,295 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3 1/2s, 2048 443,000 387,147 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero%, 2028 6,781 — Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.475s, 2051 184,000 198,816 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.001s, 2037 49,598 3,164 FRB Ser. 07-C5, Class X, IO, 5.894s, 2049 1,037,317 116,698 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 1,020,000 1,024,141 Ser. 06-4, Class AJ, 5.239s, 2049 402,000 403,045 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 388,000 384,857 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.855s, 2047 433,000 404,423 FRB Ser. 13-C10, Class E, 4.218s, 2046 523,000 451,088 Ser. 14-C17, Class E, 3 1/2s, 2047 723,000 525,169 Ser. 15-C24, Class D, 3.257s, 2048 484,000 362,540 Ser. 14-C19, Class D, 3 1/4s, 2047 550,000 448,621 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,100,000 1,123,533 FRB Ser. 06-HQ8, Class D, 5.667s, 2044 598,000 596,397 Ser. 07-HQ11, Class C, 5.558s, 2044 1,102,000 1,101,350 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.461s, 2043 369,000 365,052 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,040,028 950,981 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 878,020 880,215 STRIPS III, Ltd. 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 38,600 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 585,741 146,435 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.494s, 2046 613,000 583,116 Master Intermediate Income Trust 31 MORTGAGE-BACKED SECURITIES (48.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 $1,877,000 $1,875,498 FRB Ser. 06-C25, Class AJ, 5.9s, 2043 377,000 382,768 FRB Ser. 07-C34, IO, 0.459s, 2046 13,811,621 103,587 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.936s, 2045 462,000 420,882 FRB Ser. 13-LC12, Class D, 4.435s, 2046 288,000 277,424 Ser. 14-LC18, Class D, 3.957s, 2047 756,000 632,200 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 14-C19, Class E, 5.137s, 2047 1,219,000 1,019,058 Ser. 12-C6, Class E, 5s, 2045 534,000 489,139 Ser. 12-C7, Class F, 4 1/2s, 2045 2,524,000 2,316,022 Ser. 14-C19, Class D, 4.234s, 2047 681,000 606,582 Ser. 13-C12, Class E, 3 1/2s, 2048 510,000 408,952 Residential mortgage-backed securities (non-agency) (12.5%) APS Resecuritization Trust 144A FRB Ser. 15-1, Class 2M, 0.342s, 2054 400,000 308,034 Banc of America Funding Trust FRB Ser. 14-R7, Class 3A2, 2.651s, 2036 127,672 101,001 BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.253s, 2046 620,000 479,186 FRB Ser. 12-RR5, Class 4A8, 0.369s, 2035 375,000 344,938 BCAP, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 5.915s, 2036 575,000 547,981 FRB Ser. 13-RR1, Class 9A4, 5.499s, 2036 193,286 195,414 FRB Ser. 11-RR2, Class 2A7, 2.775s, 2036 2,322,747 1,614,309 FRB Ser. 09-RR11, Class 2A2, 2.66s, 2035 850,000 760,750 FRB Ser. 11-RR3, Class 3A6, 2.249s, 2036 1,254,506 689,978 FRB Ser. 10-RR7, Class 1610, 0.883s, 2047 485,091 290,424 FRB Ser. 15-RR3, Class 5A3, 0.399s, 2046 500,000 350,940 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.119s, 2034 447,546 433,600 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.069s, 2034 43,061 24,555 FRB Ser. 06-HE2, Class M1, 0.594s, 2036 F 1,000,000 850,938 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-SD1, Class M2, 1.694s, 2036 F 717,000 585,924 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.489s, 2025 (Bermuda) 484,000 484,605 Citigroup Mortgage Loan Trust 144A FRB Ser. 12-4, Class 3A2, 2.65s, 2036 617,457 546,480 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A3, 1.759s, 2035 939,631 809,506 FRB Ser. 05-38, Class A1, 1.699s, 2035 665,175 603,248 FRB Ser. 05-27, Class 1A2, 1.599s, 2035 1,473,615 1,333,537 FRB Ser. 05-27, Class 2A1, 1.549s, 2035 1,013,347 827,384 FRB Ser. 05-38, Class A3, 0.544s, 2035 1,573,665 1,358,387 FRB Ser. 05-59, Class 1A1, 0.526s, 2035 842,189 673,440 FRB Ser. 06-OC2, Class 2A3, 0.484s, 2036 501,423 448,773 32 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.1%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. CSMC Trust 144A FRB Ser. 10-18R, Class 6A4, 2.874s, 2036 $2,000,000 $1,796,089 FRB Ser. 09-13R, Class 3A2, 2.249s, 2036 1,039,427 618,459 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.694s, 2025 999,168 1,146,166 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.394s, 2027 590,000 685,056 Structured Agency Credit Risk Debt Notes Ser. 15-DNA2, Class B, 7.737s, 2027 726,000 733,478 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 384,009 585,529 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 1,028,000 1,150,355 GSAA Trust FRB Ser. 05-4, Class M2, 0.894s, 2035 $1,000,000 796,169 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.554s, 2036 500,000 355,000 JPMorgan Mortgage Acquisition Trust FRB Ser. 06-CH1, Class M3, 0.514s, 2036 850,000 584,120 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.724s, 2035 322,436 285,135 FRB Ser. 05-5, Class M1, 0.644s, 2035 335,545 280,331 FRB Ser. 05-3, Class A2, 0.544s, 2035 376,568 337,028 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 298,918 300,975 Nomura Resecuritization Trust 144A FRB Ser. 10-6RA, Class 1A6, 2.65s, 2036 622,112 573,121 FRB Ser. 15-4R, Class 1A14, 0.404s, 2047 500,000 288,750 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR11, Class A1C3, 0.704s, 2045 1,421,162 1,242,907 FRB Ser. 05-AR19, Class A1C3, 0.694s, 2045 1,979,235 1,741,727 FRB Ser. 05-AR13, Class A1C3, 0.684s, 2045 3,274,633 2,811,458 FRB Ser. 05-AR8, Class 2AC2, 0.654s, 2045 938,191 825,507 FRB Ser. 05-AR11, Class A1C4, 0.634s, 2045 723,186 638,175 FRB Ser. 05-AR13, Class A1B2, 0.624s, 2045 674,773 603,652 FRB Ser. 05-AR17, Class A1B2, 0.604s, 2045 638,285 552,117 FRB Ser. 05-AR19, Class A1C4, 0.594s, 2045 540,324 473,000 FRB Ser. 05-AR8, Class 2AC3, 0.584s, 2045 330,597 289,182 FRB Ser. 05-AR6, Class 2A1C, 0.534s, 2045 297,765 266,499 Total mortgage-backed securities (cost $131,723,374) CORPORATE BONDS AND NOTES (33.2%)* Principal amount Value Basic materials (3.1%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $233,000 $219,603 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 357,000 386,453 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 86,000 69,660 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 70,000 72,800 Master Intermediate Income Trust 33 CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Basic materials cont. Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 $298,000 $308,430 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 110,000 109,863 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 150,000 141,375 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 186,619 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 490,000 445,900 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 200,000 197,500 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 65,000 42,738 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 109,000 73,303 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 211,000 197,021 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 165,000 164,175 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 39,000 34,238 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 238,000 147,560 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 298,000 309,920 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 153,000 172,890 Hexion, Inc. company guaranty sr. notes 6 5/8s, 2020 137,000 116,450 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 390,000 311,025 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 240,000 208,536 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 112,000 96,040 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 200,000 187,000 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 265,000 278,581 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 190,000 129,200 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 229,000 237,588 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 262,000 264,620 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 189,000 145,530 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 189,000 2 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 80,000 65,600 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 140,000 138,600 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 40,000 37,600 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 324,000 311,915 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 105,000 99,488 34 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Basic materials cont. Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) $400,000 $410,000 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 156,000 134,160 PQ Corp. 144A sr. notes 8 3/4s, 2018 90,000 90,563 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 98,000 105,350 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 233,000 207,953 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 45,000 45,675 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 124,000 135,780 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 110,000 109,588 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 75,000 73,500 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 54,000 53,393 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 119,000 144,883 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 125,000 122,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 40,000 40,900 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 45,844 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 20,000 18,300 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 30,000 28,425 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 131,000 121,830 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 73,000 62,415 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 126,000 116,865 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 130,000 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 115,000 114,713 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 55,000 51,013 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 203,000 198,940 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 240,000 237,000 Capital goods (2.2%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 485,000 483,788 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 419,000 460,900 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 120,000 116,700 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 215,000 211,775 Master Intermediate Income Trust 35 CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Capital goods cont. ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) $136,000 $137,360 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 255,000 235,875 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 102,113 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 67,000 63,148 Berry Plastics Escrow, LLC/Berry Plastics Escrow Corp. 144A notes 6s, 2022 ## 70,000 70,175 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 60,000 51,300 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 56,000 42,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 235,000 253,800 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 105,000 106,050 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 364,000 294,840 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 185,000 188,700 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 100,000 116,210 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 $258,000 250,985 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 286,000 303,875 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 215,000 177,375 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 235,000 235,000 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 160,000 141,200 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 95,000 94,525 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 402,000 408,030 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 78,000 74,880 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 269,000 278,415 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 295,000 294,263 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 282,000 272,835 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 45,000 46,913 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 340,000 319,549 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 235,000 215,319 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 141,750 36 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Communication services (3.9%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) $200,000 $192,500 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 480,000 438,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 265,000 276,263 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 133,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 99,000 99,495 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 198,000 185,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 362,000 332,135 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 152,000 133,000 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 40,000 37,225 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 5,000 4,403 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 306,000 323,656 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 85,000 87,975 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 109,000 85,974 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 120,000 106,500 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 180,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 132,000 112,118 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 238,000 231,158 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 80,000 66,600 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 50,000 41,750 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 151,000 146,093 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 197,000 192,075 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 63,000 61,740 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 80,000 62,400 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 140,000 129,150 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 177,000 115,050 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 143,000 94,380 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 260,000 221,650 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 60,000 58,875 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 17,000 17,595 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 66,821 Master Intermediate Income Trust 37 CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 $205,000 $199,363 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 110,902 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) $200,000 191,000 Numericable-SFR SAS 144A sr. notes 6s, 2022 (France) 600,000 576,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 180,000 177,750 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 181,000 177,606 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 55,000 56,650 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 105,000 87,938 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 286,000 300,100 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 753,000 609,459 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 290,000 237,438 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 282,000 278,475 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 75,000 76,313 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 140,000 134,400 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 206,000 203,940 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 190,000 184,775 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 156,000 150,540 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 295,000 354,228 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 100,000 117,746 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 94,500 110,874 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 100,800 117,702 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 211,500 245,044 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $363,000 355,286 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 211,500 323,146 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $286,000 264,193 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 391,000 393,933 Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 125,000 137,803 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) $200,000 197,500 38 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Communication services cont. Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $109,000 $84,475 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 184,000 132,590 Consumer cyclicals (5.5%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 110,000 110,550 AMC Entertainment, Inc. 144A sr. unsec. notes 5 3/4s, 2025 105,000 102,113 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 167,000 170,340 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 219,000 240,484 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 185,000 179,450 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 98,000 57,820 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 150,000 152,250 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 235,000 232,063 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 120,000 115,800 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 180,000 191,700 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 250,000 246,875 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 45,113 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 100,000 101,250 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 72,000 70,560 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 25,000 23,875 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 33,000 34,485 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 136,000 138,040 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 362,000 363,358 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 110,000 78,925 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 100,000 96,250 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 399,000 401,993 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 230,000 225,975 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 65,000 67,438 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 45,000 46,143 Master Intermediate Income Trust 39 CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Consumer cyclicals cont. FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 $105,000 $111,426 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 134,000 117,920 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 175,000 177,188 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 65,000 65,488 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 266,000 272,650 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 260,000 199,700 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $362,000 367,756 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 105,000 105,263 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 265,000 222,666 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 288,000 247,680 Interactive Data Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2019 42,000 42,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 150,000 154,500 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 173,000 173,000 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 31,000 27,900 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 120,000 96,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 332,000 307,100 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 197,000 218,916 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 85,000 89,356 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 57,131 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 80,000 80,800 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 161,000 171,465 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 249,000 241,729 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 85,000 85,935 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 112,750 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 80,000 81,600 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 275,000 266,750 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 119,000 118,108 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 175,000 180,688 40 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Consumer cyclicals cont. MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 $162,000 $159,570 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 152,000 155,420 Navistar International Corp. sr. notes 8 1/4s, 2021 184,000 147,660 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 425,000 437,750 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 95,000 97,850 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 258,000 258,000 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 159,000 166,950 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 135,000 137,363 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 199,000 201,488 Owens Corning company guaranty sr. unsec. notes 9s, 2019 92,000 109,396 Owens Corning company guaranty sr. unsec. unsub. notes 4.2s, 2024 170,000 168,848 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 222,000 223,943 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 192,000 192,480 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 140,000 137,200 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 100,000 101,625 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 168,000 160,650 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 35,000 34,388 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 36,000 37,440 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 240,000 252,900 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 155,000 152,675 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 54,000 50,220 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 530,000 462,425 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 50,000 35,875 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 150,000 147,750 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 98,000 98,490 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 19,000 18,573 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 218,000 198,108 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 142,000 142,355 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 227,000 231,540 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 20,000 20,750 Master Intermediate Income Trust 41 CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Consumer cyclicals cont. Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 $330,000 $330,000 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 10,000 10,613 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,550 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 105,000 107,100 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 243,000 259,403 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 85,000 87,125 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 183,000 172,020 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 70,000 66,938 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 326,000 324,370 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 156,000 159,900 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 4,000 4,060 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 233,000 228,340 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 350,000 405,318 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 $318,000 311,640 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 140,000 135,800 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 89,000 92,560 Consumer staples (2.2%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 199,000 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 455,000 475,475 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 170,000 164,565 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 70,000 67,550 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 125,000 122,188 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 340,000 345,100 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 70,000 70,175 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 438,000 420,480 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 105,000 103,425 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 402,000 367,830 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 49,875 42 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 $255,000 $253,088 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 90,000 98,325 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 247,000 237,120 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 123,000 122,385 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 145,000 147,356 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 342,000 205,200 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 184,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 67,000 69,848 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 350,000 363,125 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 55,000 56,375 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 150,000 160,125 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 86,000 84,495 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 140,000 136,500 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 240,000 232,800 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 310,000 307,675 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 334,000 354,040 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 137,000 131,178 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 135,000 126,394 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 120,000 119,625 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 175,000 140,875 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 195,000 202,313 Energy (6.1%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 130,000 111,800 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 105,000 92,138 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 192,000 168,960 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 179,000 141,410 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 18,000 14,580 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 411,000 244,802 Master Intermediate Income Trust 43 CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Energy cont. California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 $105,000 $67,528 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 44,100 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 270,000 151,200 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 240,000 156,525 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 91,000 59,378 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 221,063 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 193,000 183,350 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 88,000 83,820 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 135,000 90,788 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 31,000 19,608 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 96,000 57,120 Ecopetrol SA sr. unsec. unsub. notes 5 3/8s, 2026 (Colombia) 1,390,000 1,202,350 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 130,000 38,350 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 150,000 125,625 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 65,000 54,925 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 89,000 78,120 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 45,000 39,814 FTS International, Inc. 144A company guaranty sr. FRN 7.837s, 2020 98,000 72,549 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 2,055,000 2,270,775 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 83,000 81,548 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 170,000 57,800 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 357,000 107,100 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 60,000 50,100 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 150,000 157,688 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 45,000 43,875 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 70,000 59,500 44 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Energy cont. Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 $121,000 $41,745 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 149,000 32,780 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 157,000 32,578 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 169,000 46,475 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 265,000 67,575 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 80,000 4 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 225,000 67,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 329,000 319,130 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 105,000 96,075 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 86,000 65,790 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 285,000 225,806 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 92,000 29,440 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 85,000 11,050 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 292,000 37,960 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 925,000 878,721 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 182,470 Petrobras Global Finance BV company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 390,000 321,750 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 454,688 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,475,000 656,375 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 854,000 589,260 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 3,702,000 2,489,595 Petroleos de Venezuela SA 144A company guaranty sr. unsec. unsub. notes 9s, 2021 (Venezuela) 100,000 35,750 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,535,000 1,737,467 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 185,000 169,770 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 60,000 52,800 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 105,000 91,350 Master Intermediate Income Trust 45 CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Energy cont. Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 $100,000 $88,750 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 100,000 92,750 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 100,000 89,000 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 75,000 72,563 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) † 415,000 6,225 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 205,000 124,281 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 155,000 149,188 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 20,000 8,000 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 105,000 96,600 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 46,000 25,508 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $55,000 41,250 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 25,200 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 30,000 12,600 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 253,000 211,255 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 465,000 402,225 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 145,000 147,533 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 249,000 229,080 Financials (4.3%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 336,000 327,600 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 641,275 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 940,000 764,925 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 76,035 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 137,000 137,706 CIT Group, Inc. sr. unsec. notes 5s, 2023 110,000 109,450 CIT Group, Inc. sr. unsec. notes 5s, 2022 130,000 129,838 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 135,000 141,413 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 65,000 64,634 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 216,788 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 165,000 171,188 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 195,000 197,925 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 100,000 102,000 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 111,000 36,630 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 344,000 338,840 46 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Financials cont. DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 $160,000 $94,000 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 119,000 126,140 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 160,000 161,600 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ 68,000 65,620 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 205,000 195,775 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 215,000 216,344 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 15,000 16,050 iStar, Inc. sr. unsec. notes 5s, 2019 R 55,000 52,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 75,000 78,375 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 215,000 225,481 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 80,000 72,800 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 213,000 176,790 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 98,000 87,710 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 102,000 105,570 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 118,000 120,360 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 133,000 133,000 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 50,000 45,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 245,000 232,750 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 100,000 100,794 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 2,750,000 2,839,375 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 325,000 326,625 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 500,000 506,575 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 160,000 156,400 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 590,000 592,213 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 185,000 183,613 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 70,000 55,125 Ukreximbank Via Biz Finance PLC 144A sr. unsec. bonds 9 5/8s, 2022 (Ukraine) 200,000 175,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 199,000 194,771 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 979,000 1,005,570 Master Intermediate Income Trust 47 CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Financials cont. Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 $135,000 $115,425 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 91,000 87,133 Health care (2.6%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 195,000 202,800 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 83,725 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 192,000 183,840 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ 50,000 50,000 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 130,000 129,350 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 30,000 30,525 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 62,000 63,395 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 35,000 35,742 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 274,000 239,750 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 240,000 206,400 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 208,000 210,080 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 278,000 275,220 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 165,000 158,606 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 200,000 194,250 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 200,000 197,500 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 158,000 161,160 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 50,000 49,500 HCA, Inc. sr. notes 6 1/2s, 2020 758,000 826,220 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 55,000 61,875 Hologic, Inc. 144A sr. unsec. notes 5 1/4s, 2022 44,000 44,440 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 160,000 155,600 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 262,000 275,100 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 143,000 127,985 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 130,000 131,414 Priory Group No. 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 208,761 322,119 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 $498,000 518,543 48 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Health care cont. Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 $278,000 $286,340 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 116,000 115,130 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 50,000 50,250 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 35,000 34,475 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 98,000 95,550 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 355,000 378,519 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 231,000 243,705 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.837s, 2020 170,000 168,831 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 30,000 30,600 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 29,963 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 35,000 33,250 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 85,000 80,750 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 160,000 152,400 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 179,000 170,945 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 171,000 165,870 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 263,000 273,520 Technology (1.5%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 80,000 83,500 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 107,000 49,488 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 466,000 369,305 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 121,000 116,085 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 74,000 84,083 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 63,000 68,828 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 164,000 182,040 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 501,000 519,788 First Data Corp. 144A sr. notes 5 3/8s, 2023 165,000 163,350 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 110,000 114,950 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 57,000 56,715 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 346,000 317,455 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R 185,000 185,000 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 75,000 75,728 Master Intermediate Income Trust 49 CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Technology cont. Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 $185,000 $182,456 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 301,000 276,860 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 335,000 324,950 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 125,000 106,250 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 200,000 239,803 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 265,000 306,424 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 $217,000 231,105 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 205,000 186,038 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 280,000 277,200 Utilities and power (1.6%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 665,000 588,525 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 135,000 140,063 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 70,000 61,250 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 340,000 317,900 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 45,000 46,913 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 35,000 36,269 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 350,000 308,000 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 20,175 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 428,000 429,070 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 10,000 10,100 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 247,000 293,449 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 138,850 147,875 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 149,250 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 80,000 59,050 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 100,000 80,000 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 389,000 334,540 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 190,000 176,700 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 41,625 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 603,181 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 85,000 74,588 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 170,000 174,211 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 120,000 116,100 50 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (33.2%)* cont. Principal amount Value Utilities and power cont. Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 $85,000 $82,990 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 58,000 53,618 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 191,040 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 90,000 34,875 Total corporate bonds and notes (cost $101,639,407) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.0%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $2,020,000 $2,035,150 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 4,326,000 4,451,454 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † 1,750,000 1,763,125 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 420,000 394,275 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) (units) BRL 1,500 365,603 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $725,000 703,250 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 848,092 797,206 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 1,850,000 1,794,500 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 170,000,000 254,191 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 210,000 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 225,000 234,000 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 265,000 284,969 Dominican (Republic of) 144A sr. unsec. notes 5 1/2s, 2025 (Dominican Republic) 725,000 706,875 Egypt (Government of) 144A sr. unsec. notes 5 7/8s, 2025 (Egypt) 200,000 188,500 Gabon (Republic of) 144A sr. unsec. bonds 6.95s, 2025 (Gabon) 900,000 753,750 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 203,000 201,478 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 691,585 574,016 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 1,479,000 1,433,329 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 1,681,000 1,655,389 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 7,366,492 5,733,111 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 3,898,000 3,078,555 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $560,000 509,600 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) 200,000 180,500 Master Intermediate Income Trust 51 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.0%)* cont. Principal amount Value Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $200,000 $200,000 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) (In default) † 1,725,000 1,363,837 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,285,000 655,350 Total foreign government and agency bonds and notes (cost $34,590,726) SENIOR LOANS (2.2%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $235,676 $234,236 Asurion, LLC bank term loan FRN 8 1/2s, 2021 139,000 125,065 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 70,949 67,468 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 84,788 80,204 Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 66,781 63,609 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 136,799 111,491 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 222,445 171,839 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 851,175 792,049 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 69,650 62,903 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 256,750 224,014 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 146,765 142,240 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 104,467 103,248 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 63,258 63,036 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 289,100 289,020 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 92,701 87,776 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 209,764 135,734 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.198s, 2021 221,625 221,371 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.948s, 2019 323,000 267,081 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 58,567 56,722 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 426,519 424,843 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s, 2022 105,000 104,650 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 75,000 74,422 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 3 1/2s, 2022 130,000 128,998 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 83,938 83,413 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 165,000 160,669 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 284,810 278,466 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 79,000 77,815 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 118,500 116,456 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 161,061 160,601 52 Master Intermediate Income Trust SENIOR LOANS (2.2%)* c cont. Principal amount Value Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 $164,118 $163,831 ROC Finance, LLC bank term loan FRN 5s, 2019 257,059 243,564 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 60,000 58,800 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 119,394 116,907 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 496,516 191,159 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 5,096 1,962 TransDigm, Inc. bank term loan FRN Ser. E, 3 1/2s, 2022 39,810 39,196 Univision Communications, Inc. bank term loan FRN 4s, 2020 302,715 299,772 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 104,487 102,832 Total senior loans (cost $6,756,365) PURCHASED SWAP OPTIONS OUTSTANDING (1.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $90,800,000 $3,632 Barclays Bank PLC 2.055/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.055 19,019,200 168,700 Citibank, N.A. 2.12/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.12 19,019,200 243,636 (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 36,706,100 13,214 Credit Suisse International 2.07125/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.07125 28,528,800 271,879 (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 3,987,800 252,827 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 3,987,800 147,684 (2.42875)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.42875 28,528,800 5,991 Goldman Sachs International 2.155/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.155 38,038,400 515,040 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 38,038,400 473,198 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 98,586,900 271,114 1.992/3 month USD-LIBOR-BBA/Oct-25 Oct-15/1.992 38,038,400 228,611 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 3,681,050 73,142 (2.234)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.234 38,038,400 64,285 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 38,038,400 36,897 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 36,706,100 10,278 (2.49)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.49 38,038,400 38 JPMorgan Chase Bank N.A. 2.0775/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.0775 38,038,400 382,666 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 46,204,700 174,192 Total purchased swap options outstanding (cost $3,447,173) Master Intermediate Income Trust 53 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$100.98 $10,000,000 $83,860 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.86 10,000,000 77,770 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.66 10,000,000 69,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.50 10,000,000 63,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.25 10,000,000 65,850 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.13 10,000,000 59,530 Total purchased options outstanding (cost $818,750) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 177 $177,885 M/I Homes, Inc. Ser. A, $2.438 pfd. 4,100 104,345 Total preferred stocks (cost $244,090) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $100,000 $114,188 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 57,000 41,717 Total convertible bonds and notes (cost $148,541) COMMON STOCKS (0.0%)* Shares Value Connacher Oil and Gas, Ltd. (Canada) † 6,021 $2,707 Connacher Oil and Gas, Ltd. (Canada) † 1,436 603 Lone Pine Resources Canada, Ltd. (Canada) † F 9,978 399 Lone Pine Resources, Inc. Class A (Canada) † F 9,978 399 Tribune Media Co. Class 1C F 40,066 10,017 Total common stocks (cost $332,099) SHORT-TERM INVESTMENTS (5.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.13% L Shares 1,182,949 $1,182,949 SSgA Prime Money Market Fund Class N 0.09% P Shares 110,000 110,000 U.S. Treasury Bills 0.01%, October 1, 2015 ∆ $1,884,000 1,884,000 U.S. Treasury Bills 0.02%, October 15, 2015 # ∆ § 1,088,000 1,087,991 U.S. Treasury Bills 0.02%, October 8, 2015 ∆ § 2,885,000 2,884,991 U.S. Treasury Bills 0.03%, February 4, 2016 # ∆ § 1,464,000 1,463,903 U.S. Treasury Bills 0.04%, October 22, 2015 # ∆ § 3,171,000 3,170,933 U.S. Treasury Bills 0.05%, February 18, 2016 ∆ § 2,214,000 2,213,806 U.S. Treasury Bills 0.09%, January 14, 2016 ∆ § 601,000 600,987 U.S. Treasury Bills 0.16%, February 11, 2016 ∆ § 1,662,000 1,661,847 Total short-term investments (cost $16,260,226) TOTAL INVESTMENTS Total investments (cost $534,424,737) 54 Master Intermediate Income Trust Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound ILS Israeli Shekel JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona ZAR South African Rand Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2014 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $278,071,468. † This security is non-income-producing. †† The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). Master Intermediate Income Trust 55 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $191,897,226 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 87.7% Brazil 0.6% Greece 2.3 United Kingdom 0.6 Argentina 2.2 Luxembourg 0.5 Russia 1.4 Mexico 0.5 Venezuela 0.8 Other 2.6 Canada 0.8 Total 100.0% FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $135,847,483) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/21/15 $1,418,397 $1,471,618 $(53,221) Australian Dollar Sell 10/21/15 1,418,397 1,446,250 27,853 British Pound Buy 12/16/15 189,791 192,116 (2,325) Canadian Dollar Buy 10/21/15 871,547 904,873 (33,326) Canadian Dollar Sell 10/21/15 871,547 887,406 15,859 Chilean Peso Sell 10/21/15 282,828 308,306 25,478 Euro Sell 12/16/15 364,065 368,691 4,626 Mexican Peso Buy 10/21/15 1,369,089 1,468,669 (99,580) New Taiwan Dollar Sell 11/18/15 1,426,897 1,432,651 5,754 56 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $135,847,483) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. cont. New Zealand Dollar Buy 10/21/15 $805,162 $765,350 $39,812 Norwegian Krone Buy 12/16/15 141,648 146,329 (4,681) Swedish Krona Sell 12/16/15 1,515,923 1,507,766 (8,157) Barclays Bank PLC Australian Dollar Buy 10/21/15 2,802,085 2,924,747 (122,662) Australian Dollar Sell 10/21/15 2,802,085 2,910,168 108,083 British Pound Buy 12/16/15 84,537 85,565 (1,028) Canadian Dollar Buy 10/21/15 3,545,231 3,605,747 (60,516) Canadian Dollar Sell 10/21/15 3,545,231 3,620,273 75,042 Euro Sell 12/16/15 1,387,899 1,386,473 (1,426) Japanese Yen Buy 11/18/15 262,454 221,135 41,319 Mexican Peso Buy 10/21/15 1,330,995 1,428,111 (97,116) New Zealand Dollar Buy 10/21/15 3,228,309 3,303,627 (75,318) New Zealand Dollar Sell 10/21/15 3,228,309 3,383,007 154,698 Norwegian Krone Sell 12/16/15 1,475,086 1,522,806 47,720 Singapore Dollar Sell 11/18/15 59,637 89,184 29,547 Swedish Krona Sell 12/16/15 777,519 773,882 (3,637) Swiss Franc Buy 12/16/15 1,156,548 1,158,717 (2,169) Citibank, N.A. Australian Dollar Buy 10/21/15 120,040 119,884 156 Australian Dollar Sell 10/21/15 120,040 130,454 10,414 Brazilian Real Buy 10/2/15 164,006 167,815 (3,809) Brazilian Real Sell 10/2/15 164,006 205,499 41,493 Brazilian Real Sell 1/5/16 158,830 162,692 3,862 British Pound Buy 12/16/15 592,209 599,375 (7,166) Canadian Dollar Sell 10/21/15 436,373 416,383 (19,990) Chilean Peso Buy 10/21/15 45,028 48,465 (3,437) Chilean Peso Sell 10/21/15 45,028 44,419 (609) Euro Buy 12/16/15 1,706,650 1,727,821 (21,171) Japanese Yen Sell 11/18/15 1,014,629 981,410 (33,219) Mexican Peso Buy 10/21/15 1,333,971 1,431,840 (97,869) New Zealand Dollar Buy 10/21/15 984,427 981,233 3,194 New Zealand Dollar Sell 10/21/15 984,427 1,031,967 47,540 Norwegian Krone Buy 12/16/15 718,319 742,703 (24,384) Swedish Krona Sell 12/16/15 1,542,124 1,535,331 (6,793) Swiss Franc Sell 12/16/15 388,911 389,510 599 Credit Suisse International Australian Dollar Buy 10/21/15 1,388,597 1,507,334 (118,737) Australian Dollar Sell 10/21/15 1,388,597 1,455,598 67,001 British Pound Buy 12/16/15 960,297 971,946 (11,649) Canadian Dollar Sell 10/21/15 1,129,295 1,140,614 11,319 Euro Sell 12/16/15 1,067,020 1,080,351 13,331 Master Intermediate Income Trust 57 FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $135,847,483) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Japanese Yen Sell 11/18/15 $49,299 $25,575 $(23,724) New Zealand Dollar Buy 10/21/15 166,497 120,614 45,883 Norwegian Krone Sell 12/16/15 1,090,994 1,127,510 36,516 Singapore Dollar Sell 11/18/15 42,798 71,359 28,561 Swedish Krona Sell 12/16/15 33,728 33,573 (155) Swiss Franc Sell 12/16/15 626,373 627,357 984 Deutsche Bank AG Australian Dollar Buy 10/21/15 586,318 585,664 654 Australian Dollar Sell 10/21/15 586,318 636,766 50,448 British Pound Buy 12/16/15 180,264 182,447 (2,183) Canadian Dollar Sell 10/21/15 1,364,190 1,448,260 84,070 Euro Sell 12/16/15 725,444 734,462 9,018 Japanese Yen Sell 11/18/15 1,330,140 1,286,758 (43,382) New Zealand Dollar Buy 10/21/15 552,033 578,682 (26,649) New Zealand Dollar Sell 10/21/15 552,033 550,229 (1,804) Norwegian Krone Sell 12/16/15 444,972 459,971 14,999 Polish Zloty Sell 12/16/15 756,576 756,851 275 Swedish Krona Sell 12/16/15 15,332 15,270 (62) Swiss Franc Sell 12/16/15 149,185 149,500 315 Goldman Sachs International Australian Dollar Buy 10/21/15 539,060 586,324 (47,264) British Pound Buy 12/16/15 776,102 785,542 (9,440) Canadian Dollar Sell 10/21/15 504,182 571,138 66,956 Euro Buy 12/16/15 2,909 2,945 (36) Japanese Yen Sell 11/18/15 707,139 726,691 19,552 New Zealand Dollar Buy 10/21/15 147,600 147,113 487 New Zealand Dollar Sell 10/21/15 147,600 154,747 7,147 Norwegian Krone Sell 12/16/15 1,140,189 1,178,547 38,358 South African Rand Buy 10/21/15 27,705 30,251 (2,546) Swedish Krona Buy 12/16/15 733,163 724,655 8,508 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 49,222 53,462 (4,240) Australian Dollar Sell 10/21/15 49,222 49,163 (59) British Pound Sell 12/16/15 689,599 697,963 8,364 Canadian Dollar Buy 10/21/15 1,451,405 1,471,966 (20,561) Canadian Dollar Sell 10/21/15 1,451,405 1,531,512 80,107 Euro Sell 12/16/15 3,395,400 3,437,609 42,209 Japanese Yen Sell 11/18/15 83,898 81,165 (2,733) New Zealand Dollar Buy 10/21/15 637,324 668,232 (30,908) New Zealand Dollar Sell 10/21/15 637,324 635,148 (2,176) Swedish Krona Sell 12/16/15 149,263 148,664 (599) 58 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $135,847,483) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 $35,199 $103,304 $(68,105) British Pound Sell 12/16/15 232,740 235,631 2,891 Canadian Dollar Sell 10/21/15 192,862 151,597 (41,265) Euro Sell 12/16/15 2,866,309 2,888,329 22,020 Japanese Yen Sell 11/18/15 165,777 249,235 83,458 Mexican Peso Buy 10/21/15 314,456 423,381 (108,925) New Taiwan Dollar Sell 11/18/15 1,398,849 1,447,576 48,727 New Zealand Dollar Buy 10/21/15 2,474,220 2,522,758 (48,539) New Zealand Dollar Sell 10/21/15 2,454,876 2,573,371 118,495 Norwegian Krone Sell 12/16/15 1,182,391 1,229,023 46,632 Singapore Dollar Buy 11/18/15 1,431,137 1,449,782 (18,645) Singapore Dollar Sell 11/18/15 1,406,581 1,451,255 44,674 South African Rand Buy 10/21/15 364,914 405,297 (40,383) South Korean Won Sell 11/18/15 57,827 53,386 (4,441) Swedish Krona Sell 12/16/15 1,216,931 1,211,700 (5,231) Swiss Franc Buy 12/16/15 180,566 180,997 (431) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/21/15 2,085,139 2,237,663 (152,524) Australian Dollar Sell 10/21/15 2,085,139 2,177,219 92,080 British Pound Buy 12/16/15 429,487 425,037 4,450 Canadian Dollar Sell 10/21/15 635,378 696,470 61,092 Euro Sell 12/16/15 3,552,371 3,586,681 34,310 Japanese Yen Sell 11/18/15 1,387,558 1,430,030 42,472 New Zealand Dollar Buy 10/21/15 779,690 756,802 22,888 Norwegian Krone Sell 12/16/15 514,241 530,049 15,808 Singapore Dollar Buy 11/18/15 716,200 719,126 (2,926) Singapore Dollar Sell 11/18/15 716,200 739,201 23,001 South Korean Won Sell 11/18/15 14,002 24,916 10,914 Swedish Krona Sell 12/16/15 648,507 628,276 (20,231) State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 19,072 117,584 (98,512) Brazilian Real Buy 10/2/15 1,297,591 1,601,711 (304,120) Brazilian Real Sell 10/2/15 1,297,591 1,446,288 148,697 Brazilian Real Buy 1/5/16 244,962 234,178 10,784 British Pound Buy 12/16/15 384,875 389,538 (4,663) Canadian Dollar Sell 10/21/15 694,196 747,924 53,728 Chilean Peso Buy 10/21/15 1,377,933 1,484,023 (106,090) Chilean Peso Sell 10/21/15 1,377,933 1,467,925 89,992 Euro Sell 12/16/15 1,875,592 1,890,140 14,548 Hungarian Forint Buy 12/16/15 1,479,371 1,471,995 7,376 Japanese Yen Sell 11/18/15 252,181 213,823 (38,358) New Zealand Dollar Buy 10/21/15 669,181 667,158 2,023 Master Intermediate Income Trust 59 FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $135,847,483) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. New Zealand Dollar Sell 10/21/15 $669,181 $701,602 $32,421 Norwegian Krone Buy 12/16/15 25,096 25,943 (847) Singapore Dollar Buy 11/18/15 223,252 183,567 39,685 Swedish Krona Sell 12/16/15 458,119 456,261 (1,858) Swiss Franc Sell 12/16/15 289,214 289,685 471 UBS AG Australian Dollar Buy 10/21/15 470,555 575,088 (104,533) British Pound Buy 12/16/15 1,920,897 1,944,136 (23,239) Canadian Dollar Sell 10/21/15 771,970 853,203 81,233 Chilean Peso Buy 10/21/15 1,694 1,825 (131) Chilean Peso Sell 10/21/15 1,694 1,672 (22) Euro Sell 12/16/15 2,465,549 2,496,528 30,979 Israeli Shekel Sell 10/21/15 7,292 7,601 309 Japanese Yen Sell 11/18/15 521,091 503,915 (17,176) New Zealand Dollar Buy 10/21/15 1,218,085 1,234,917 (16,832) New Zealand Dollar Sell 10/21/15 1,218,085 1,213,904 (4,181) Norwegian Krone Buy 12/16/15 17,881 18,471 (590) Swedish Krona Sell 12/16/15 744,964 741,356 (3,608) WestPac Banking Corp. Australian Dollar Buy 10/21/15 93,676 101,794 (8,118) Australian Dollar Sell 10/21/15 93,676 93,553 (123) Canadian Dollar Buy 10/21/15 709,031 705,562 3,469 Canadian Dollar Sell 10/21/15 709,031 752,863 43,832 Euro Sell 12/16/15 2,070,828 2,096,579 25,751 Japanese Yen Buy 11/18/15 99,784 47,855 51,929 New Zealand Dollar Buy 10/21/15 1,215,404 1,278,315 (62,911) South Korean Won Sell 11/18/15 7,136 1,113 (6,023) Total FUTURES CONTRACTS OUTSTANDING at 9/30/15 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Buxl 30 yr (Short) 5 $870,119 Dec-15 $(23,703) U.S. Treasury Bond 30 yr (Long) 57 8,968,594 Dec-15 84,523 U.S. Treasury Bond Ultra 30 yr (Long) 24 3,849,750 Dec-15 25,850 U.S. Treasury Note 5 yr (Long) 3 361,547 Dec-15 1,971 U.S. Treasury Note 10 yr (Short) 112 14,418,250 Dec-15 (181,868) Total 60 Master Intermediate Income Trust WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/15 (premiums $4,618,285) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $90,800,000 $908 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 22,700,000 4,767 Barclays Bank PLC (2.235)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.235 9,509,600 197,229 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 36,706,100 2,936 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 36,706,100 5,506 (2.31)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.31 9,509,600 257,044 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 14,264,400 18,972 (2.25)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 14,264,400 311,677 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 3,987,800 406,321 Goldman Sachs International 2.3225/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 19,019,200 380 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 73,412,200 6,607 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 3,681,050 15,829 2.29/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 19,019,200 65,616 2.113/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 19,019,200 83,875 (0.725)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.725 98,586,900 113,375 (0.8125)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.8125 98,586,900 182,386 (2.113)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 19,019,200 230,703 (2.29)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 19,019,200 489,745 (2.3225)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 19,019,200 542,047 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.83 46,204,700 90,099 (0.905)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.905 46,204,700 128,911 (2.2625)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.2625 19,019,200 436,110 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,568,000 852,283 Total WRITTEN OPTIONS OUTSTANDING at 9/30/15 (premiums $803,125) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$99.98 $10,000,000 $43,020 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.92 10,000,000 39,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.86 10,000,000 39,380 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.77 10,000,000 35,250 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.19 10,000,000 20,810 Master Intermediate Income Trust 61 WRITTEN OPTIONS OUTSTANDING at 9/30/15 (premiums $803,125) cont. Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$98.98 $10,000,000 $18,870 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.03 10,000,000 18,090 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.86 10,000,000 16,970 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/100.25 10,000,000 23,890 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/100.13 10,000,000 21,530 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/99.25 10,000,000 7,310 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/99.13 10,000,000 6,110 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 9/30/15 Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $5,037,775 $(123,441) $13,552 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 5,037,775 (128,005) (5,340) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 9,176,100 (60,672) (18,178) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 18,352,200 (128,924) (43,880) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 5,037,775 (134,045) (59,642) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 5,037,775 (141,058) (75,400) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 22,065,500 146,184 113,813 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 22,065,500 141,058 103,951 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 18,352,200 56,194 (11,562) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 36,704,400 117,454 (17,435) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 22,065,500 127,038 (69,506) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 22,065,500 125,773 (95,985) Total 62 Master Intermediate Income Trust TBA SALE COMMITMENTS OUTSTANDING at 9/30/15 (proceeds receivable $117,534,805) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, October 1, 2045 $3,000,000 10/14/15 $3,252,188 Federal National Mortgage Association, 4s, October 1, 2045 1,000,000 10/14/15 1,066,562 Federal National Mortgage Association, 3 1/2s, October 1, 2045 30,000,000 10/14/15 31,289,064 Federal National Mortgage Association, 3s, October 1, 2045 81,000,000 10/14/15 82,075,777 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG BRL 24,803,354 $— 1/2/17 Brazil Cetip 0.00% $(185,864) Interbank Deposit Rate Over ILS 1,152,000 — 6/26/25 2.39% 3 month (13,412) TELBOR03 ILS 1,152,000 — 6/29/25 2.404% 3 month (13,697) TELBOR03 ILS 3,456,000 — 7/1/25 2.4517% 3 month (44,586) TELBOR03 ILS 4,608,000 — 7/2/25 2.45625% 3 month (59,854) TELBOR03 PLN 9,968,000 — 3/17/24 4.1072% 6 month PLN- (402,019) WIBOR-WIBO PLN 4,970,000 — 3/18/24 4.12875% 6 month PLN- (202,681) WIBOR-WIBO PLN 4,165,000 — 3/27/24 4.045% 6 month PLN- (165,529) WIBOR-WIBO PLN 1,239,000 — 6/26/25 6 month PLN- 2.89% 13,033 WIBOR-WIBO PLN 1,239,000 — 6/29/25 6 month PLN- 2.88% 12,704 WIBOR-WIBO PLN 3,717,000 — 6/30/25 6 month PLN- 2.87% 37,201 WIBOR-WIBO PLN 3,717,000 — 7/1/25 6 month PLN- 3.0266% 50,997 WIBOR-WIBO PLN 3,717,000 — 7/2/25 6 month PLN- 3.00% 48,610 WIBOR-WIBO ZAR 18,686,000 — 1/26/25 3 month ZAR- 7.09% (108,069) JIBAR-SAFEX ZAR 12,457,000 — 1/23/25 3 month ZAR- 7.08% (72,141) JIBAR-SAFEX ZAR 25,269,000 — 8/25/25 8.3575% 3 month ZAR- (1,189) JIBAR-SAFEX Master Intermediate Income Trust 63 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International KRW 1,462,000,000 $— 11/6/19 3 month KRW-CD- 2.17% $28,252 KSDA-BLOOMBERG JPMorgan Chase Bank N.A. BRL 25,053,070 — 1/2/17 Brazil Cetip 0.00% (223,092) Interbank Deposit Rate Over BRL 10,892,123 — 1/2/17 Brazil Cetip 0.00% (58,932) Interbank Deposit Rate Over PLN 1,415,000 — 3/12/25 2.42% 6 month PLN- (3,940) WIBOR-WIBO PLN 23,953,000 — 8/20/17 6 month PLN- 1.71% 7,430 WIBOR-WIBO PLN 1,233,000 — 8/21/17 6 month PLN- 1.71% 384 WIBOR-WIBO ZAR 12,924,000 — 1/22/25 3 month ZAR- 7.14% (71,020) JIBAR-SAFEX ZAR 38,772,000 — 1/23/25 3 month ZAR- 7.0633% (227,680) JIBAR-SAFEX ZAR 8,367,000 — 3/10/25 3 month ZAR- 7.91% (16,825) JIBAR-SAFEX ZAR 26,375,000 — 8/21/25 8.28% 3 month ZAR- 8,349 JIBAR-SAFEX ZAR 198,577,000 — 8/18/17 7.06% 3 month ZAR- (6,787) JIBAR-SAFEX ZAR 39,562,000 — 8/24/25 8.44% 3 month ZAR- (18,295) JIBAR-SAFEX ZAR 49,644,250 — 9/9/17 3 month ZAR- 7.185% 6,885 JIBAR-SAFEX Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,275,000 $(48,297) 9/30/25 3 month USD- 2.1575% $78,704 LIBOR-BBA 9,275,000 127,001 9/30/25 2.3975% 3 month USD- (207,182) LIBOR-BBA 9,275,000 (81,687) 9/30/25 3 month USD- 2.2775% 148,910 LIBOR-BBA 401,079,000 E 2,112,058 12/16/17 1.25% 3 month USD- (965,824) LIBOR-BBA 6,615,000 E (80,633) 12/16/25 3 month USD- 2.35% 93,639 LIBOR-BBA 64 Master Intermediate Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $14,264,400 $118,206 9/29/25 2.235% 3 month USD- $(180,976) LIBOR-BBA 4,754,800 94,934 9/29/45 2.703% 3 month USD- (85,824) LIBOR-BBA 162,893,000 E 143,362 12/16/20 1.70% 3 month USD- (1,596,986) LIBOR-BBA 10,369,000 E 26,883 12/16/45 3 month USD- 2.70% 359,479 LIBOR-BBA 9,718,000 (128) 9/29/25 2.162% 3 month USD- (137,920) LIBOR-BBA 5,095,000 (67) 9/30/25 2.07% 3 month USD- (28,342) LIBOR-BBA AUD 7,448,000 (2,435) 9/28/25 3.00% 6 month AUD- (50,484) BBR-BBSW CAD 20,912,000 (62) 6/17/17 0.92% 3 month CAD- (32,401) BA-CDOR CAD 23,960,000 (178) 6/17/20 3 month 1.24% 103,607 CAD-BA-CDOR CAD 919,000 (10) 4/17/25 1.89% 3 month CAD- (8,136) BA-CDOR CAD 3,674,000 (40) 4/17/25 1.91875% 3 month CAD- (40,056) BA-CDOR CAD 3,262,000 (35) 4/17/25 1.89375% 3 month CAD- (29,753) BA-CDOR CAD 8,225,000 (97) 6/17/25 2.253% 3 month CAD- (261,038) BA-CDOR CAD 3,928,000 (42) 5/21/25 3 month 2.1875% 111,494 CAD-BA-CDOR CAD 2,437,000 (26) 6/29/25 3 month 2.255% 76,187 CAD-BA-CDOR CAD 1,490,000 (16) 6/29/25 3 month 2.27% 48,166 CAD-BA-CDOR CAD 1,414,000 (14) 7/29/25 3 month 2.03% 20,770 CAD-BA-CDOR CAD 4,771,000 35,225 7/17/25 3 month 2.035% 109,577 CAD-BA-CDOR CAD 1,336,000 (14) 7/23/25 3 month 2.0125% 18,316 CAD-BA-CDOR CAD 2,303,000 (23) 8/5/25 1.9575% 3 month CAD- (21,304) BA-CDOR CAD 1,449,000 (15) 8/7/25 1.9625% 3 month CAD- (13,802) BA-CDOR CAD 1,366,000 (14) 8/14/25 3 month 1.9375% 10,153 CAD-BA-CDOR CAD 18,688,000 (53) 8/27/17 3 month 0.6825% (29,705) CAD-BA-CDOR Master Intermediate Income Trust 65 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CAD 4,113,000 $(41) 8/27/25 1.9375% 3 month $(28,305) CAD-BA-CDOR CAD 1,545,000 (15) 9/3/25 1.8925% 3 month (5,225) CAD-BA-CDOR CAD 1,544,000 (15) 9/10/25 3 month 1.90% 5,525 CAD-BA-CDOR CAD 1,490,000 (15) 9/15/25 1.915% 3 month (6,592) CAD-BA-CDOR CAD 29,144,000 (83) 9/18/17 3 month 0.755% (18,879) CAD-BA-CDOR CAD 11,980,000 (74) 9/18/20 1.165% 3 month (2,389) CAD-BA-CDOR CAD 14,572,000 (42) 9/18/17 3 month 0.7475% (11,074) CAD-BA-CDOR CAD 14,572,000 (42) 9/21/17 3 month 0.7575% (9,136) CAD-BA-CDOR CAD 1,607,000 (16) 9/24/25 1.855% 3 month 405 CAD-BA-CDOR CHF 14,160,000 (57) 5/5/17 6 month CHF- 0.60875% (28,564) LIBOR-BBA CHF 2,800,000 (39) 5/5/25 6 month CHF- 0.22% 24,196 LIBOR-BBA CHF 2,800,000 (40) 5/19/25 0.29% 6 month CHF- (42,634) LIBOR-BBA CHF 14,160,000 (58) 5/19/17 0.63% 6 month CHF- 21,692 LIBOR-BBA CHF 1,443,000 (20) 5/26/25 0.28% 6 month CHF- (19,933) LIBOR-BBA CHF 5,906,000 (82) 7/10/25 6 month CHF- 0.31% 88,027 LIBOR-BBA CHF 730,000 (10) 7/27/25 0.3075% 6 month CHF- (9,883) LIBOR-BBA CHF 893,000 (12) 8/28/25 0.23% 6 month CHF- (3,469) LIBOR-BBA CHF 714,000 (10) 7/22/25 6 month CHF- 0.34% 12,268 LIBOR-BBA CHF 747,000 (10) 8/10/25 6 month CHF- 0.3025% 9,165 LIBOR-BBA CHF 2,844,000 (39) 8/26/25 0.1525% 6 month CHF- 11,646 LIBOR-BBA CHF 673,000 (9) 9/4/25 0.265% 6 month CHF- (4,801) LIBOR-BBA CHF 767,000 (10) 10/1/25 0.225% 6 month CHF- (1,265) LIBOR-BBA EUR 2,224,000 E 7,904 12/16/17 0.25% 6 month EUR- (1,368) EURIBOR- REUTERS 66 Master Intermediate Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 10,658,000 E $(49,378) 12/16/20 6 month EUR- 0.50% $16,008 EURIBOR-REUTERS EUR 372,000 E (12,093) 12/16/25 0.75% 6 month EUR- (1,786) EURIBOR- REUTERS GBP 32,000 E 314 12/16/25 2.00% 6 month GBP- (324) LIBOR-BBA JPY 32,455,000 (11) 3/24/44 6 month JPY- 1.80% 31,320 LIBOR-BBA JPY 63,551,000 (21) 3/24/44 6 month JPY- 1.79625% 60,829 LIBOR-BBA JPY 1,780,000,000 (70) 3/14/19 6 month JPY- 0.3175% 96,319 LIBOR-BBA JPY 389,500,000 (68) 3/14/44 1.795% 6 month JPY- (373,356) LIBOR-BBA JPY 31,464,000 (6) 3/24/44 6 month JPY- 1.80125% 30,451 LIBOR-BBA JPY 36,000,000 (11) 11/7/44 6 month JPY- 1.5025% 13,330 LIBOR-BBA JPY 215,000,000 (65) 11/7/44 6 month JPY- 1.495% 76,119 LIBOR-BBA JPY 1,119,000,000 (80) 11/7/19 0.2475% 6 month JPY- (39,175) LIBOR-BBA JPY 661,000,000 (47) 11/7/19 0.25% 6 month JPY- (23,763) LIBOR-BBA JPY 11,030,000 (3) 11/7/44 6 month JPY- 1.4975% 3,965 LIBOR-BBA JPY 511,900,000 (30) 2/19/20 6 month JPY- 1.3975% 236,069 LIBOR-BBA JPY 38,691,000 (4) 5/1/25 0.51% 6 month JPY- (1,388) LIBOR-BBA JPY 1,250,832,000 (75) 5/20/25 0.583% 6 month JPY- (114,864) LIBOR-BBA JPY 1,004,624,000 (60) 5/26/25 6 month JPY- 0.595% 100,347 LIBOR-BBA JPY 370,258,000 (40) 5/26/25 0.614% 6 month JPY- (42,864) LIBOR-BBA JPY 312,363,000 (18) 6/4/25 6 month JPY- 0.619% 36,856 LIBOR-BBA JPY 305,264,000 (32) 6/8/25 0.6725% 6 month JPY- (49,225) LIBOR-BBA JPY 333,749,000 (35) 6/10/25 0.674% 6 month JPY- (54,114) LIBOR-BBA JPY 333,817,000 (35) 6/12/25 0.6775% 6 month JPY- (54,938) LIBOR-BBA JPY 938,231,000 (55) 6/17/25 6 month JPY- 0.689% 162,058 LIBOR-BBA Master Intermediate Income Trust 67 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 283,180,000 $(17) 6/25/25 0.622% 6 month JPY- $(32,708) LIBOR-BBA JPY 1,004,624,000 (59) 7/2/25 6 month JPY- 0.6325% 122,855 LIBOR-BBA JPY 228,251,000 (25) 9/14/25 0.525% 6 month JPY- (3,761) LIBOR-BBA JPY 324,391,000 (19) 7/15/25 0.6275% 6 month JPY- (37,469) LIBOR-BBA JPY 299,870,000 (17) 8/7/25 6 month JPY- 0.575% 20,047 LIBOR-BBA JPY 329,974,000 (35) 8/14/25 6 month JPY- 0.558% 16,837 LIBOR-BBA JPY 315,949,000 (35) 9/8/25 0.545% 6 month JPY- (10,941) LIBOR-BBA JPY 306,894,000 (34) 9/10/25 0.5375% 6 month JPY- (8,579) LIBOR-BBA JPY 698,028,000 (76) 9/28/25 0.48% 6 month JPY- 16,369 LIBOR-BBA NOK 6,372,000 (11) 6/25/25 2.3775% 6 month NOK- (34,772) NIBOR-NIBR NOK 6,081,000 (10) 6/29/25 6 month NOK- 2.37% 32,550 NIBOR-NIBR NOK 6,084,000 (10) 7/2/25 6 month NOK- 2.375% 32,714 NIBOR-NIBR NOK 6,313,000 (10) 7/9/25 6 month NOK- 2.265% 26,473 NIBOR-NIBR NOK 5,936,000 (10) 7/21/25 6 month NOK- 2.21% 20,969 NIBOR-NIBR NOK 5,428,000 (9) 9/4/25 6 month NOK- 2.07125% 10,113 NIBOR-NIBR NOK 6,184,000 (10) 7/28/25 6 month NOK- 2.14% 16,960 NIBOR-NIBR NOK 4,126,000 (7) 8/18/25 2.00% 6 month NOK- (4,773) NIBOR-NIBR NOK 5,703,000 (9) 9/7/25 6 month NOK- 2.05% 9,217 NIBOR-NIBR NOK 6,101,000 (10) 9/15/25 6 month NOK- 2.015% 7,136 NIBOR-NIBR NOK 5,607,000 (9) 9/18/25 2.1275% 6 month NOK- (13,341) NIBOR-NIBR NOK 5,441,000 (9) 9/28/25 6 month NOK- 1.9425% 1,997 NIBOR-NIBR NZD 4,701,000 (47) 4/23/25 3 month NZD- 3.7275% 99,155 BBR-FRA NZD 4,760,000 (48) 4/22/25 3 month NZD- 3.705% 94,646 BBR-FRA 68 Master Intermediate Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) NZD 1,243,000 $(11) 7/2/25 3.9025% 3 month NZD- $(29,514) BBR-FRA NZD 1,001,000 (9) 7/3/25 3.95% 3 month NZD- (26,262) BBR-FRA NZD 2,486,000 (22) 7/2/25 3.9525% 3 month NZD- (65,843) BBR-FRA NZD 1,072,000 (9) 9/14/25 3 month NZD- 3.5825% 5,559 BBR-FRA NZD 1,059,000 (9) 9/14/25 3 month NZD- 3.655% 9,670 BBR-FRA NZD 5,832,000 (50) 7/20/25 3.81% 3 month NZD- (107,629) BBR-FRA NZD 1,045,000 (9) 7/24/25 3.765% 3 month NZD- (16,637) BBR-FRA NZD 1,088,000 (9) 8/7/25 3 month NZD- 3.65% 10,213 BBR-FRA NZD 1,042,000 (9) 8/11/25 3 month NZD- 3.65% 9,760 BBR-FRA NZD 1,076,000 (9) 8/13/25 3 month NZD- 3.6775% 11,672 BBR-FRA NZD 1,046,000 (9) 8/31/25 3.61% 3 month NZD- (7,220) BBR-FRA NZD 1,040,000 (9) 9/8/25 3 month NZD- 3.6125% 7,169 BBR-FRA NZD 655,000 (5) 9/11/25 3 month NZD- 3.65% 5,832 BBR-FRA NZD 968,000 (8) 9/16/25 3.60% 3 month NZD- (5,931) BBR-FRA NZD 1,117,000 (9) 9/18/25 3.665% 3 month NZD- (10,729) BBR-FRA NZD 1,120,000 (9) 9/28/25 3.555% 3 month NZD- (3,815) BBR-FRA NZD 1,061,000 (9) 9/23/25 3.60% 3 month NZD- (6,328) BBR-FRA SEK 12,370,000 (20) 5/19/25 3 month SEK- 1.3225% 8,576 STIBOR-SIDE SEK 18,921,000 (31) 6/23/25 1.5525% 3 month SEK- (57,166) STIBOR-SIDE SEK 5,384,000 (8) 7/29/25 1.32% 3 month SEK- (695) STIBOR-SIDE SEK 5,310,000 (8) 8/6/25 3 month SEK- 1.34% 1,432 STIBOR-SIDE SEK 4,633,000 (7) 7/23/25 1.4275% 3 month SEK- (6,467) STIBOR-SIDE SEK 5,618,000 (8) 8/11/25 1.3575% 3 month SEK- (2,437) STIBOR-SIDE Master Intermediate Income Trust 69 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) SEK 3,907,000 $(6) 8/27/25 1.3025% 3 month SEK- $1,251 STIBOR-SIDE SEK 5,913,000 (9) 8/28/25 3 month SEK- 1.3075% (1,606) STIBOR-SIDE SEK 4,408,000 (7) 9/22/25 3 month SEK- 1.35% (60) STIBOR-SIDE SEK 13,128,000 (21) 9/25/25 3 month SEK- 1.315% (5,866) STIBOR-SIDE SEK 62,660,000 (28) 9/25/17 3 month SEK- 0.17% (587) STIBOR-SIDE SEK 13,128,000 (21) 9/28/25 3 month SEK- 1.3075% (7,340) STIBOR-SIDE SEK 62,660,000 (28) 9/28/17 3 month SEK- 0.17125% (215) STIBOR-SIDE SEK 5,523,000 (9) 9/30/25 3 month SEK- 1.34125% (1,025) STIBOR-SIDE Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $229,005 $— 1/12/40 5.00% (1 month Synthetic MBX Index $326 USD-LIBOR) 5.00% 30 year Fannie Mae pools 419,382 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,646) USD-LIBOR) 4.00% 30 year Fannie Mae pools 415,224 — 1/12/40 5.00% (1 month Synthetic MBX Index 591 USD-LIBOR) 5.00% 30 year Fannie Mae pools 385,425 — 1/12/41 5.00% (1 month Synthetic MBX Index 669 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,160,574 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,746) USD-LIBOR 6.50% 30 year Fannie Mae pools 163,461 — 1/12/40 4.00% (1 month Synthetic MBX Index 709 USD-LIBOR) 4.00% 30 year Fannie Mae pools 332,550 — 1/12/41 5.00% (1 month Synthetic MBX Index 577 USD-LIBOR) 5.00% 30 year Fannie Mae pools 70 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,995,298 $— 1/12/41 5.00% (1 month Synthetic MBX Index $3,465 USD-LIBOR) 5.00% 30 year Fannie Mae pools 420,451 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,804) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,013,584 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,398) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,268,344 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,202 USD-LIBOR) 5.00% 30 year Fannie Mae pools 388,765 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,687 USD-LIBOR) 4.00% 30 year Fannie Mae pools 46,857 — 1/12/38 6.50% (1 month Synthetic TRS Index (346) USD-LIBOR) 6.50% 30 year Fannie Mae pools 171,263 — 1/12/41 5.00% (1 month Synthetic MBX Index 297 USD-LIBOR) 5.00% 30 year Fannie Mae pools 211,960 — 1/12/41 5.00% (1 month Synthetic MBX Index 534 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 997,649 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,732 USD-LIBOR) 5.00% 30 year Fannie Mae pools 845,798 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,001) USD-LIBOR 6.50% 30 year Fannie Mae pools 970,094 — 1/12/40 4.00% (1 month Synthetic MBX Index 4,209 USD-LIBOR) 4.00% 30 year Fannie Mae pools 177,352 — 1/12/40 5.00% (1 month Synthetic MBX Index 253 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,360,797 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,220 USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,466,783 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,493 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,193,521 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,072 USD-LIBOR) 5.00% 30 year Fannie Mae pools 200,629 — 1/12/40 5.00% (1 month Synthetic MBX Index 286 USD-LIBOR) 5.00% 30 year Fannie Mae pools Master Intermediate Income Trust 71 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $650,437 $— 1/12/40 5.00% (1 month Synthetic MBX Index $926 USD-LIBOR) 5.00% 30 year Fannie Mae pools 471,533 — 1/12/40 5.00% (1 month Synthetic MBX Index 672 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,564,803 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,068) USD-LIBOR 6.50% 30 year Fannie Mae pools 471,660 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,804) USD-LIBOR 6.00% 30 year Fannie Mae pools 375,107 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (516) USD-LIBOR 5.50% 30 year Fannie Mae pools 187,585 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (258) USD-LIBOR 5.50% 30 year Fannie Mae pools 187,585 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (258) USD-LIBOR 5.50% 30 year Fannie Mae pools 376,416 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (517) USD-LIBOR 5.50% 30 year Fannie Mae pools 977,634 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,344) USD-LIBOR 5.50% 30 year Fannie Mae pools 376,416 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (517) USD-LIBOR 5.50% 30 year Fannie Mae pools 608,808 — 1/12/41 5.00% (1 month Synthetic TRS Index (5,162) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 366,700 — 1/12/41 5.00% (1 month Synthetic TRS Index (3,109) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 376,446 — 1/12/41 5.00% (1 month Synthetic MBX Index 654 USD-LIBOR) 5.00% 30 year Fannie Mae pools 464,835 — 1/12/41 5.00% (1 month Synthetic TRS Index (3,941) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 814,860 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,928) USD-LIBOR 6.50% 30 year Fannie Mae pools 702,083 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,181) USD-LIBOR) 6.50% 30 year Fannie Mae pools 72 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $100,710 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(743) USD-LIBOR) 6.50% 30 year Fannie Mae pools 751,523 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,033) USD-LIBOR 5.50% 30 year Fannie Mae pools 106,230 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (251) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,690,350 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 21,730 USD-LIBOR 5.00% 30 year Fannie Mae pools 299,627 — 1/12/41 5.00% (1 month Synthetic MBX Index 520 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,364,754 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,505 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,082,971 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,562) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,735,570 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 25,065 USD-LIBOR 4.00% 30 year Fannie Mae pools 785,628 — 1/12/43 3.50% (1 month Synthetic TRS Index (5,564) USD-LIBOR) 3.50% 30 year Fannie Mae pools EUR 2,881,000 — 9/15/17 (0.4975%) Eurostat Eurozone (3,245) HICP excluding tobacco EUR 1,441,000 — 9/15/17 (0.46%) Eurostat Eurozone (406) HICP excluding tobacco EUR 2,049,000 — 9/15/17 (0.435%) Eurostat Eurozone 575 HICP excluding tobacco Citibank, N.A. $775,838 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,347 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,662,748 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,887 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,451,579 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,521 USD-LIBOR) 5.00% 30 year Fannie Mae pools Master Intermediate Income Trust 73 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $665,099 $— 1/12/41 5.00% (1 month Synthetic MBX Index $1,155 USD-LIBOR) 5.00% 30 year Fannie Mae pools 513,500 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,215) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,024,422 — 1/12/41 5.00% (1 month Synthetic TRS Index (8,686) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,054,182 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 13,552 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,168,579 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 15,022 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,065,953 — 1/12/41 5.00% (1 month Synthetic MBX Index (9,038) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 370,423 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,394) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,591,119 — 1/12/44 3.50% (1 month Synthetic TRS Index (11,767) USD-LIBOR) 3.50% 30 year Fannie Mae pools 764,385 — 1/12/44 3.50% (1 month Synthetic TRS Index (5,653) USD-LIBOR) 3.50% 30 year Fannie Mae pools 382,192 — 1/12/44 3.50% (1 month Synthetic TRS Index (2,827) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,321,479 — 1/12/44 3.50% (1 month Synthetic TRS Index (9,773) USD-LIBOR) 3.50% 30 year Fannie Mae pools 778,191 — 1/12/43 3.50% (1 month Synthetic TRS Index (5,512) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,234,559 — 1/12/43 3.50% (1 month Synthetic TRS Index (8,744) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,414,401 — 1/12/43 3.50% (1 month Synthetic TRS Index (10,018) USD-LIBOR) 3.50% 30 year Fannie Mae pools Deutsche Bank AG 513,500 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,215) USD-LIBOR 6.50% 30 year Fannie Mae pools 74 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $580,366 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(5,251) USD-LIBOR) 6.00% 30 year Fannie Mae pools 231,653 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,710) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,041,055 — 1/12/42 4.00% (1 month Synthetic TRS Index (9,051) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,041,055 — 1/12/42 4.00% (1 month Synthetic TRS Index (9,051) USD-LIBOR) 4.00% 30 year Fannie Mae pools 352,839 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (835) USD-LIBOR 6.50% 30 year Fannie Mae pools 132,547 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (314) USD-LIBOR 6.50% 30 year Fannie Mae pools 985,018 — 1/12/41 4.50% (1 month Synthetic TRS Index (10,921) USD-LIBOR) 4.50% 30 year Fannie Mae pools 31,316 — 1/12/39 6.00% (1 month Synthetic TRS Index (283) USD-LIBOR) 6.00% 30 year Fannie Mae pools 266,953 — 1/12/39 6.00% (1 month Synthetic TRS Index (2,415) USD-LIBOR) 6.00% 30 year Fannie Mae pools 686,826 — 1/12/40 4.00% (1 month Synthetic TRS Index (6,077) USD-LIBOR) 4.00% 30 year Fannie Mae pools 280,622 — 1/12/39 6.00% (1 month Synthetic TRS Index (2,539) USD-LIBOR) 6.00% 30 year Fannie Mae pools 561,243 — 1/12/39 6.00% (1 month Synthetic TRS Index (5,078) USD-LIBOR) 6.00% 30 year Fannie Mae pools 17,395 — 1/12/38 6.50% (1 month Synthetic TRS Index (128) USD-LIBOR) 6.50% 30 year Fannie Mae pools 77,721 — 1/12/41 4.00% (1 month Synthetic TRS Index (712) USD-LIBOR) 4.00% 30 year Fannie Mae pools 249,047 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (589) USD-LIBOR 6.50% 30 year Fannie Mae pools 483,332 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,144) USD-LIBOR 6.50% 30 year Fannie Mae pools Master Intermediate Income Trust 75 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $298,793 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(707) USD-LIBOR 6.50% 30 year Fannie Mae pools 22,979 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (54) USD-LIBOR 6.50% 30 year Fannie Mae pools 61,235 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (145) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,428,830 — 1/12/42 4.00% (1 month Synthetic TRS Index (21,117) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,115,751 — 1/12/42 4.00% (1 month Synthetic TRS Index (18,395) USD-LIBOR) 4.00% 30 year Fannie Mae pools 499,483 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,577) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,679,708 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 21,593 USD-LIBOR 5.00% 30 year Fannie Mae pools 3,385,000 — 2/24/25 (2.01%) USA Non Revised (136,889) Consumer Price Index-Urban (CPI-U) 2,110,965 — 1/12/44 3.50% (1 month Synthetic TRS Index (15,612) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,668,043 — 1/12/44 3.50% (1 month Synthetic TRS Index (12,336) USD-LIBOR) 3.50% 30 year Fannie Mae pools 771,672 — 1/12/44 3.50% (1 month Synthetic TRS Index (5,707) USD-LIBOR) 3.50% 30 year Fannie Mae pools 754,000 — 3/12/25 (1.925%) USA Non Revised (21,210) Consumer Price Index-Urban (CPI-U) EUR 10,371,000 — 8/10/17 (0.63%) Eurostat Eurozone (52,264) HICP excluding tobacco EUR 3,424,000 — 8/11/17 (0.63%) Eurostat Eurozone (17,255) HICP excluding tobacco EUR 2,881,000 — 8/31/17 (0.27%) Eurostat Eurozone 8,756 HICP excluding tobacco EUR 2,881,000 — 9/1/17 (0.37%) Eurostat Eurozone 4,958 HICP excluding tobacco 76 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. EUR 2,882,000 $— 9/10/20 (0.7975%) Eurostat Eurozone $419 HICP excluding tobacco GBP 1,961,000 — 2/20/25 (2.895%) GBP Non-revised UK 30,792 Retail Price Index GBP 436,000 — 3/10/25 (2.8675%) GBP Non-revised UK 1,352 Retail Price Index JPMorgan Chase Bank N.A. $3,206,175 — 1/12/41 4.00% (1 month Synthetic TRS Index (29,378) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,833,577 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,800) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,808,656 — 1/12/41 4.00% (1 month Synthetic TRS Index (25,734) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,740,525 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,948) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,679,708 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 21,593 USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 5,518,000 — 5/25/20 (1.115%) Eurostat Eurozone (84,731) HICP excluding tobacco EUR 5,432,000 — 5/25/25 1.445% Eurostat Eurozone 167,160 HICP excluding tobacco EUR 1,441,000 — 9/4/20 (0.8675%) Eurostat Eurozone (5,599) HICP excluding tobacco EUR 1,441,000 — 9/7/20 (0.85%) Eurostat Eurozone (4,138) HICP excluding tobacco Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/15 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $4,375 $64,000 5/11/63 300 bp $2,723 Index CMBX NA BBB– BBB–/P 8,497 141,000 5/11/63 300 bp 4,859 Index Master Intermediate Income Trust 77 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. cont. CMBX NA BBB– BBB–/P $17,409 $282,000 5/11/63 300 bp $10,134 Index CMBX NA BBB– BBB–/P 16,587 291,000 5/11/63 300 bp 9,079 Index Barclays Bank PLC CMBX NA BBB– BBB–/P 33,591 303,000 5/11/63 300 bp 25,773 Index Credit Suisse International CMBX NA BB Index — (47,639) 2,699,000 5/11/63 (500 bp) 45,657 CMBX NA BB Index — (1,359) 140,000 1/17/47 (500 bp) 6,028 CMBX NA BBB– BBB–/P 46,062 3,182,000 5/11/63 300 bp (36,034) Index CMBX NA BBB– BBB–/P 63,725 4,852,000 5/11/63 300 bp (61,457) Index CMBX NA BBB– BBB–/P 54,248 4,952,000 5/11/63 300 bp (73,513) Index CMBX NA BBB– BBB–/P 22,141 381,000 1/17/47 300 bp 690 Index CMBX NA BBB– BBB–/P 141,869 3,986,000 1/17/47 300 bp (80,550) Index CMBX NA BBB– BBB–/P 441,381 12,868,000 1/17/47 300 bp (276,653) Index Goldman Sachs International CMBX NA BBB– BBB–/P 245 94,000 5/11/63 300 bp (2,180) Index CMBX NA BBB– BBB–/P (2,303) 333,000 5/11/63 300 bp (10,894) Index CMBX NA BBB– BBB–/P 627 63,000 1/17/47 300 bp (2,888) Index CMBX NA BBB– BBB–/P 303 85,000 1/17/47 300 bp (4,440) Index CMBX NA BBB– BBB–/P 303 85,000 1/17/47 300 bp (4,440) Index CMBX NA BBB– BBB–/P 2,777 103,000 1/17/47 300 bp (2,970) Index CMBX NA BBB– BBB–/P 761 178,000 1/17/47 300 bp (9,172) Index CMBX NA BBB– BBB–/P 635 178,000 1/17/47 300 bp (9,298) Index CMBX NA BBB– BBB–/P 635 178,000 1/17/47 300 bp (9,298) Index CMBX NA BBB– BBB–/P 1,145 292,000 1/17/47 300 bp (15,148) Index CMBX NA BB Index — (3,293) 385,000 5/11/63 (500 bp) 10,015 CMBX NA BB Index — (2,365) 223,000 5/11/63 (500 bp) 5,344 78 Master Intermediate Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BB Index — $(1,143) $119,000 5/11/63 (500 bp) $2,971 CMBX NA BB Index — 2,532 112,000 5/11/63 (500 bp) 6,404 CMBX NA BB Index — 1,027 61,000 5/11/63 (500 bp) 3,135 CMBX NA BB Index — 523 51,000 5/11/63 (500 bp) 2,286 CMBX NA BB Index — 62 51,000 5/11/63 (500 bp) 1,825 CMBX NA BB Index — (1,448) 140,000 1/17/47 (500 bp) 5,939 CMBX NA BB Index — (146) 73,000 1/17/47 (500 bp) 3,706 CMBX NA BBB– — (2,850) 314,000 5/11/63 (300 bp) 5,251 Index CMBX NA BBB– BBB–/P (51) 19,000 5/11/63 300 bp (541) Index CMBX NA BBB– BBB–/P (908) 113,000 5/11/63 300 bp (3,823) Index CMBX NA BBB– BBB–/P (1,287) 118,000 5/11/63 300 bp (4,332) Index CMBX NA BBB– BBB–/P 1,354 227,000 5/11/63 300 bp (4,502) Index CMBX NA BBB– BBB–/P (2,143) 229,000 5/11/63 300 bp (8,051) Index CMBX NA BBB– BBB–/P (2,297) 229,000 5/11/63 300 bp (8,205) Index CMBX NA BBB– BBB–/P (2,297) 229,000 5/11/63 300 bp (8,205) Index CMBX NA BBB– BBB–/P (931) 232,000 5/11/63 300 bp (6,917) Index CMBX NA BBB– BBB–/P 2,787 244,000 5/11/63 300 bp (3,508) Index CMBX NA BBB– BBB–/P (4,346) 261,000 5/11/63 300 bp (11,080) Index CMBX NA BBB– BBB–/P 5,988 200,000 1/17/47 300 bp (5,172) Index CMBX NA BBB– BBB–/P 4,300 204,000 1/17/47 300 bp (7,083) Index CMBX NA BBB– BBB–/P 9,514 314,000 1/17/47 300 bp (8,007) Index CMBX NA BBB– BBB–/P 11,316 382,000 1/17/47 300 bp (9,999) Index CMBX NA BBB– BBB–/P 21,189 665,000 1/17/47 300 bp (15,918) Index CMBX NA BBB– BBB–/P 29,631 957,000 1/17/47 300 bp (23,770) Index Master Intermediate Income Trust 79 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Securities LLC CMBX NA BBB– — $(10,053) $419,000 5/11/63 (300 bp) $862 Index CMBX NA BBB– — (5,411) 210,000 5/11/63 (300 bp) 59 Index CMBX NA BBB– BBB–/P 11,619 210,000 1/17/47 300 bp (152) Index CMBX NA BBB– BBB–/P 9,663 381,000 1/17/47 300 bp (11,597) Index CMBX NA BBB– BBB–/P 22,099 419,000 1/17/47 300 bp (1,386) Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 80 Master Intermediate Income Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $10,017 Energy 3,310 —­ 798 Total common stocks —­ Convertible bonds and notes —­ 155,905 —­ Corporate bonds and notes —­ 92,407,159 6 Foreign government and agency bonds and notes 30,522,013 Mortgage-backed securities —­ 128,828,417 4,913,176 Preferred stocks —­ 282,230 —­ Purchased options outstanding —­ 419,690 —­ Purchased swap options outstanding —­ 3,337,024 —­ Senior loans —­ 6,127,462 —­ U.S. government and agency mortgage obligations —­ 239,413,124 —­ Short-term investments 1,292,949 14,968,458 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $183,153 $—­ Futures contracts (93,227) —­ —­ Written options outstanding —­ (290,830) —­ Written swap options outstanding —­ (4,443,326) —­ Forward premium swap option contracts —­ (165,612) —­ TBA sale commitments —­ (117,683,591) —­ Interest rate swap contracts —­ (6,403,845) —­ Total return swap contracts —­ (294,808) —­ Credit default contracts —­ (1,487,093) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. Master Intermediate Income Trust 81 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- into out of as of in securities: 9/30/14 premiums (loss) tion)# Purchases Sales Level 3† Level 3† 9/30/15 Common stocks*: Consumer cyclicals $10,017 $— $— $— $— $— $— $— $10,017 Energy 798 — 798 Total common stocks $— $— $— $— $— $— $— Corporate bonds and notes $4 $— $— $2 $— $— $— $— $6 Mortgage- backed securities — (62,210) — 20,279 4,191,324 — 763,783 — 4,913,176 Totals: $— $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $20,281 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Level 3 securities which are fair valued by Putnam, are not material to the fund. The accompanying notes are an integral part of these financial statements. 82 Master Intermediate Income Trust Statement of assets and liabilities 9/30/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $533,241,788) $521,498,789 Affiliated issuers (identified cost $1,182,949) (Notes 1 and 5) 1,182,949 Cash 108,209 Foreign currency (cost $100) (Note 1) 100 Dividends, interest and other receivables 4,059,153 Receivable for investments sold 2,316,567 Receivable for sales of delayed delivery securities (Note 1) 40,255,467 Receivable for variation margin (Note 1) 1,835,613 Unrealized appreciation on forward premium swap option contracts (Note 1) 231,316 Unrealized appreciation on forward currency contracts (Note 1) 2,629,250 Unrealized appreciation on OTC swap contracts (Note 1) 753,661 Premium paid on OTC swap contracts (Note 1) 92,270 Prepaid assets 13,619 Total assets LIABILITIES Payable for investments purchased 1,202,960 Payable for purchases of delayed delivery securities (Note 1) 161,704,968 Payable for shares of the fund repurchased 326,760 Payable for compensation of Manager (Note 2) 559,927 Payable for custodian fees (Note 2) 36,966 Payable for investor servicing fees (Note 2) 24,040 Payable for Trustee compensation and expenses (Note 2) 153,416 Payable for administrative services (Note 2) 977 Payable for variation margin (Note 1) 1,602,732 Distributions payable to shareholders 1,446,706 Unrealized depreciation on OTC swap contracts (Note 1) 3,318,679 Premium received on OTC swap contracts (Note 1) 990,920 Unrealized depreciation on forward currency contracts (Note 1) 2,446,097 Unrealized depreciation on forward premium swap option contracts (Note 1) 396,928 Written options outstanding, at value (premiums $5,421,410) (Notes 1 and 3) 4,734,156 TBA sale commitments, at value (proceeds receivable $117,534,805) (Note 1) 117,683,591 Collateral on certain derivative contracts, at value (Note 1) 110,000 Other accrued expenses 165,672 Total liabilities Net assets (Continued on next page) Master Intermediate Income Trust 83 Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 1) $438,553,575 Undistributed net investment income (Note 1) 9,769,772 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (154,068,047) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (16,183,832) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($278,071,468 divided by 55,281,859 shares) $5.03 The accompanying notes are an integral part of these financial statements. 84 Master Intermediate Income Trust Statement of operations Year ended 9/30/15 INVESTMENT INCOME Interest (including interest income of $12,940 from investments in affiliated issuers) (Note 5) $16,852,189 Dividends 33,408 Total investment income EXPENSES Compensation of Manager (Note 2) 2,283,882 Investor servicing fees (Note 2) 152,202 Custodian fees (Note 2) 108,133 Trustee compensation and expenses (Note 2) 10,052 Administrative services (Note 2) 7,752 Auditing and tax fees 153,070 Other 206,590 Total expenses Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,563,320 Net realized loss on swap contracts (Note 1) (8,496,599) Net realized loss on futures contracts (Note 1) (4,598,080) Net realized gain on foreign currency transactions (Note 1) 7,422,205 Net realized gain on written options (Notes 1 and 3) 3,128,009 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,946,165) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (28,891,426) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 85 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/15 Year ended 9/30/14 Operations: Net investment income $13,963,916 $17,726,515 Net realized loss on investments and foreign currency transactions (981,145) (3,273,000) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (31,837,591) 11,044,901 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (17,712,527) (18,750,118) Decrease from shares repurchased (Note 4) (11,928,004) (25,325,054) Total decrease in net assets NET ASSETS Beginning of year 326,566,819 345,143,575 End of year (including undistributed net investment income of $9,769,772 and $3,468,944, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 57,773,719 62,769,851 Shares repurchased (Note 4) (2,491,860) (4,996,132) Shares outstanding at end of year 55,281,859 57,773,719 The accompanying notes are an integral part of these financial statements. 86 Master Intermediate Income Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 9/30/15 9/30/14 9/30/13 9/30/12 9/30/11 Net asset value, beginning of period Investment operations: Net investment income a .25 .29 .30 .27 .35 Net realized and unrealized gain (loss) on investments (.58) .12 .06 .15 (.38) Total from investment operations Less distributions: From net investment income (.31) (.31) (.31) (.09) (.46) From return of capital — — — (.25) — Total distributions Increase from shares repurchased — — Net asset value, end of period Market value, end of period Total return at market value (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .96 .99 .94 .96 .94 Ratio of net investment income to average net assets (%) 4.58 5.21 5.31 4.94 5.97 Portfolio turnover (%) e 724 d 389 d 244 e 157 e 171 e a Per share net investment income has been determined on the basis of weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Portfolio turnover includes TBA purchase and sales commitments. e Portfolio turnover excludes TBA purchase and sales commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % September 30, 2013 642% September 30, 2012 472 September 30, 2011 413 The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 87 Notes to financial statements 9/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2014 through September 30, 2015. Putnam Master Intermediate Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The goal of the fund is to seek with equal emphasis high current income and relative stability of net asset value by allocating its investments among the U.S. investment grade sector, high-yield sector, and international sector. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, 88 Master Intermediate Income Trust exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Master Intermediate Income Trust 89 Options contracts The fund uses options contracts for hedging duration and convexity, to isolate prepayment risk, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and for gaining exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily 90 Master Intermediate Income Trust fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, for gaining exposure to specific sectors, for hedging inflation, and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, for hedging market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. Master Intermediate Income Trust 91 In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. 92 Master Intermediate Income Trust With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,762,924 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $4,774,566 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2015, the fund had a capital loss carryover of $134,400,298 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $20,696,615 $27,927,592 $48,624,207 * 11,586,218 N/A 11,586,218 September 30, 2016 28,970,279 N/A 28,970,279 September 30, 2017 45,219,594 N/A 45,219,594 September 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $13,663,851 of certain losses recognized during the period from November 1, 2014 to September 30, 2015 to its fiscal year ending September 30, 2016. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ Master Intermediate Income Trust 93 from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals, from the expiration of a capital loss carryover, from dividends payable, from defaulted bond interest, from income on swap contracts and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $10,049,439 to increase undistributed net investment income, $7,293,321 to decrease paid-in capital and $2,756,118 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $5,363,180 Unrealized depreciation (22,713,198) Net unrealized depreciation (17,350,018) Undistributed ordinary income 11,369,913 Capital loss carryforward (134,400,298) Post-October capital loss deferral (13,663,851) Cost for federal income tax purposes $540,255,322 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net net assets, assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net net assets, assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net net assets, assets, 0.550% of the next $5 billion of average net 0.450% of the next $5 billion of average net assets, assets, 0.525% of the next $5 billion of average net 0.440% of the next $5 billion of average net assets, assets, 0.505% of the next $5 billion of average net 0.430% of the next $8.5 billion of average assets, net assets and 0.490% of the next $5 billion of average net 0.420% of any excess thereafter. assets, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 94 Master Intermediate Income Trust The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $172, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $2,763,925,037 $2,704,068,188 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $340,600,300 $3,020,385 $82,000,000 $652,656 Options opened 3,006,592,625 18,017,932 696,000,000 4,077,578 Options exercised (258,333,700) (2,277,035) — — Options expired (508,512,275) (3,064,048) (150,000,000) (741,719) Options closed (1,692,201,500) (11,078,949) (508,000,000) (3,185,390) Written options outstanding at the end of the reporting period $888,145,450 $4,618,285 $120,000,000 $803,125 Note 4: Shares repurchased In September 2015, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2015 (based on shares outstanding as of October 7, 2014). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 2,491,860 common shares for an aggregate purchase price of $11,928,004, which reflects a weighted-average discount from net asset value per share of 9.99%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. Master Intermediate Income Trust 95 At the close of the reporting period, Putnam Investments, LLC owned approximately 1,130 shares of the fund (0.002% of the fund’s shares outstanding), valued at $5,684 based on net asset value. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $11,528,830 $128,729,703 $139,075,584 $12,940 $1,182,949 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $56,400,000 Purchased swap option contracts (contract amount) $599,000,000 Written TBA commitment option contracts (contract amount) (Note 3) $103,200,000 Written swap option contracts (contract amount) (Note 3) $455,300,000 Futures contracts (number of contracts) 300 Forward currency contracts (contract amount) $285,100,000 OTC interest rate swap contracts (notional) $97,500,000 Centrally cleared interest rate swap contracts (notional) $1,216,700,000 OTC total return swap contracts (notional) $138,800,000 OTC credit default contracts (notional) $27,000,000 96 Master Intermediate Income Trust The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $171,045 depreciation $1,658,138 Foreign exchange contracts Receivables 2,629,250 Payables 2,446,097 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation — depreciation — Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 7,725,643* depreciation 15,660,577* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $419,965 $419,965 Foreign exchange contracts — — 7,552,313 — 7,552,313 Interest rate contracts (2,636,254) (4,598,080) — (8,916,564) (16,150,898) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(823,187) $(823,187) Foreign exchange contracts — — (2,954,929) — (2,954,929) Interest rate contracts 108,564 (391,681) — (3,857,216) (4,140,333) Total Master Intermediate Income Trust 97 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $— $162,545 $28,252 $— $23,048 $— $— $— $— $— $— $213,845 Centrally cleared interest rate swap contracts § — — 1,798,741 — 1,798,741 OTC Total return swap contracts* # — 93,969 — 6,755 29,729 — 67,870 — 188,753 — 387,076 OTC Credit default contracts* # — 100,683 — 53,977 — — 16,385 — 171,045 Futures contracts § — 36,872 — 36,872 Forward currency contracts # 119,382 456,409 — 107,258 203,595 159,779 141,008 130,680 366,897 — — 307,015 399,725 112,521 124,981 2,629,250 Forward premium swap option contracts # — 231,316 — 231,316 Purchased swap options** # 3,632 168,700 — 256,850 678,381 — 1,672,603 — 556,858 — 3,337,024 Purchased options** # — 419,690 — 419,690 Total Assets Liabilities: OTC Interest rate swap contracts* # — 1,269,041 — — 626,571 — 1,895,612 Centrally cleared interest rate swap contracts § — — 1,602,732 — 1,602,732 OTC Total return swap contracts* # — 59,348 — — 76,627 1,215 362,366 — 182,328 — 681,884 OTC Credit default contracts* # 20,073 7,818 — — 1,296,943 — 276,788 — — 56,516 — 1,658,138 Futures contracts § — Forward currency contracts # 201,290 363,872 — 218,447 154,265 74,080 59,286 61,276 335,965 — — 175,681 554,448 170,312 77,175 2,446,097 Forward premium swap option contracts # — 396,928 — 396,928 Written swap options # 5,675 197,229 — 265,486 736,970 — 1,730,563 — 1,507,403 — 4,443,326 Written options # — 290,830 — 290,830 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(104,024) $— $— $(113,070) $(1,189,840) $(1,022,012) $(465,293) $— $(1,481,902) $— $— $110,000 $(154,723) $(23,995) $— Net amount $— $90,811 $196,009 $— $(62,577) $— $— $69,404 $(71,561) $(40,131) $36,872 $21,334 $— $(33,796) $47,806 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 98 Master Intermediate Income Trust Master Intermediate Income Trust 99 Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $13,533,649 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 100 Master Intermediate Income Trust Shareholder meeting results (Unaudited) April 23, 2015 annual meeting At the meeting, a proposal to fix the number of Trustees at 14 was approved as follows: Votes for Votes against Abstentions 45,384,632 4,164,295 1,190,236 At the meeting, each of the nominees for Trustee was elected as follows: Votes for Votes withheld Liaquat Ahamed 44,078,308 6,660,863 Ravi Akhoury 44,033,523 6,705,648 Barbara M. Baumann 44,254,245 6,484,926 Jameson A. Baxter 47,305,883 3,433,288 Charles B. Curtis* 47,286,505 3,452,666 Robert J. Darretta 44,235,607 6,503,564 Katinka Domotorffy 44,144,579 6,594,592 John A. Hill 47,356,445 3,382,726 Paul L. Joskow 44,216,976 6,522,195 Kenneth R. Leibler 44,222,762 6,516,409 Robert E. Patterson 47,307,378 3,431,793 George Putnam, III 47,347,373 3,391,798 Robert L. Reynolds 44,225,469 6,513,702 W. Thomas Stephens 44,212,662 6,526,509 A proposal to convert the fund to an open-end investment company was not approved, as follows: Votes for Votes against Abstentions 15,633,279 14,661,233 789,043 All tabulations are rounded to the nearest whole number. *Mr. Curtis retired from the Board of Trustees of the Putnam funds on June 30, 2015. Master Intermediate Income Trust 101 About the Trustees Independent Trustees 102 Master Intermediate Income Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Master Intermediate Income Trust 103 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 104 Master Intermediate Income Trust Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Master Intermediate Income Trust 105 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 106 Master Intermediate Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek KPMG LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer Master Intermediate Income Trust 107 Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. 108 Master Intermediate Income Trust Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2015	$142,500	$ — $6,750	$ — September 30, 2014	$138,561	$ — $6,590	$ — For the fiscal years ended September 30, 2015 and September 30, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,750 and $6,590 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
